Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 1 of 88




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

                                                    )
1290 CLOTHING CO, LLC,                              )
a Georgia limited liability company,                )
d/b/a Tokyo Valentino,                              )
                                                    )   CASE NO.:
       Plaintiff / Petitioner,                      )
                                                    )
vs.                                                 )
                                                    )
COBB COUNTY, GEORGIA,                               )
a political subdivision of the State of Georgia,    )
and MIKE BOYCE, KELI GAMBRILL,                      )
BOB OTT, JOANN BIRRELL, and                         )
LISA CUPID, all in their official capacities        )
as members of the Cobb County                       )
Board of Commissioners,                             )
                                                    )
       Defendants / Respondents,                    )
                                                    /

  COMPLAINT FOR DECLARATORY JUDGMENT, INJUNCTIVE
              RELIEF; AND SUPPLEMENTAL CLAIM FOR
                  PETITION FOR WRIT OF CERTIORARI

       Plaintiff, 1290 CLOTHING CO, LLC, files this Complaint against COBB

COUNTY, GEORGIA, pursuant to 42 U.S.C. §1983, seeking a judgment declaring certain

Ordinances, policies and practices of the Defendant to be unconstitutional under the First

and Fourteenth Amendments to the United States Constitution. Plaintiff also seeks a Writ

of Certiorari directed to MIKE BOYCE, KELI GAMBRILL, BOB OTT, JOANN

BIRRELL, and LISA CUPID in their capacity as members of the Board of Commissioners

of Cobb County, Georgia, to review their decision to revoke Plaintiff’s business license
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 2 of 88




under this Court’s supplemental jurisdiction. Plaintiff seeks a permanent injunction against

the enforcement of the subject Ordinances, policies and practices, together with

supplemental relief as permitted by law.

                                           Parties

         1.     Plaintiff 1290 CLOTHING CO, LLC (“Tokyo Valentino”) is a limited

liability company organized under the laws of the State of Georgia in good standing which

owns and operates a retail establishment at 1290 Johnson Ferry Road, Marietta, Cobb

County Georgia 30068. 1

         2.     Defendant COBB COUNTY (“the County”) is a political subdivision of the

State of Georgia, and it has the capacity to sue and be sued.

         3.     Respondent MIKE BOYCE, is the Commission Chairman, and is a member

of the Cobb County Board of Commissioners. Boyce is subject to the jurisdiction of this

Court.

         4.     Respondent KELI GAMBRILL, is the District 1 Commissioner, and is a

member of the Cobb County Board of Commissioners. Gambrill is subject to the

jurisdiction of this Court.

         5.     Respondent BOB OTT, is the District 2 Commissioner, and is a member of

the Cobb County Board of Commissioners. Ott is subject to the jurisdiction of this Court.




1
  While Plaintiff has a Marietta mailing address, it is located in unincorporated Cobb
County.

                                       Page 2 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 3 of 88




         6.      Respondent JOANN BIRRELL, is the District 3 Commissioner, and is a

member of the Cobb County Board of Commissioners. Birrell is subject to the jurisdiction

of this Court.

         7.      Respondent LISA CUPID, is the District 4 Commissioner, and is a member

of the Cobb County Board of Commissioners. Cupid is subject to the jurisdiction of this

Court.

         8.      The individual Respondents who comprise the Cobb County Board of

Commissioners will be referred to collectively to as “the Board” or “Board of County

Commissioners.”

         9.      The Cobb County Board of Commissioners (“the Board” or “Board of

County Commissioners”) is the final decision maker on whether an Occupation Tax

Certificate is denied, suspended, or revoked by the County.

                                     Nature of the Case

         10.     Tokyo Valentino operates a retail store that sells a wide variety of goods

including clothing, undergarments, shoes, games, cards and devices and products intended

for adult consumers. The adult products include smoking accessories as well as sexually

oriented materials. The sexually oriented materials include a small quantity of sexually

explicit DVDs along with condoms, lubricants and devices which are designed to stimulate

human genitalia.

         11.     Plaintiff applied for and obtained its business license – referred to as an

Occupation Tax Certificate (“OTC”) - on or about March 2, 2020.

         12.     Plaintiff opened for business on or about June 9, 2020.

                                        Page 3 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 4 of 88




        13.    On or about October 27, 2020, following a hearing before the Board of

County Commissioners of Cobb County, the Board revoked Plaintiff’s OTC. Plaintiff

asserts that the revocation of its business license violated its speech rights under the First

Amendment, its substantive and procedural due process rights under the Fourteenth

Amendment, and its right of Equal Protection guaranteed by the Fourteenth Amendment.

        14.    With this Complaint, Tokyo Valentino seeks an order (1) declaring that

Section 78-45 of the County Code, which governs the revocation of occupation tax

certificates is unconstitutional under the First and Fourteenth Amendments; (2) granting

injunctive relief against the County from enforcing Section 78-45 of the County Code

against Plaintiff and any similarly situated business; (3) declaring that Tokyo Valentino

established vested rights as a lawful use under the County’s existing ordinances at the time

it opened; and (4) seeking judicial review under Georgia substantive law to quash the

decision of the Board of County Commissioners to revoke Plaintiff’s OTC.

                                           Venue

        15.    All acts or omissions alleged in this Complaint have occurred, or likely will

occur, in the Northern District of Georgia and therefore venue is properly within this

district pursuant to 28 U.S.C. § 1391(b)(2).

                                        Jurisdiction

        16.    Jurisdiction for this suit is conferred by 42 U.S.C. §1983, which provides in

part:

        Every person who, under color of any statute, ordinance, regulation, custom
        or usage, of any State or Territory, or the District of Columbia, subjects, or
        causes to be subjected, any citizen of the United States or other person

                                        Page 4 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 5 of 88




         within the jurisdiction thereof to the deprivation of any rights, privileges, or
         immunities secured by the Constitution and laws, shall be liable to the party
         injured in an action at law, suit in equity, or other proper proceeding for
         redress.

         17.    This Court has “Federal Question” jurisdiction pursuant to 28 U.S.C. §1331

to hear cases arising under the Constitution of the United States, under 28 U.S.C. §1343(3)

to redress the deprivation under color of state law of any right, privilege or immunity

secured by the Constitution, and under 28 U.S.C. §1343(4) to secure equitable or other

relief for the protection of civil rights.

         18.    The Court has the authority to issue declaratory judgments and permanent

injunctions pursuant to 28 U.S.C. §§2201 and 2202, and Rule 65, Fed.R.Civ.P.

         19.    The Court may enter an award of attorney’s fees pursuant to 42 U.S.C.

§1988.

         20.    This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367

         21.    Plaintiff asks this Court to review by certiorari the decision of the

Respondents, sitting in their capacity as members of the Board of Commissioners of Cobb

County, to revoke Plaintiffs’ occupation tax certificate. This Court has jurisdiction over

that issue pursuant to 28 U.S.C. §1367 as for any supplemental claim. This Court also has

such jurisdiction pursuant to the authority of City of Chicago v. International College of

Surgeons, 522 U.S. 156, 118 S.Ct. 523 (1997). Pursuant to the Erie Doctrine, this Court

has the authority to apply Ga. Code Ann., §§ 5-4-1 and 5-4-3 to issue a writ of certiorari to

“any inferior judicatory” including County administrative tribunals.


                                             Page 5 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 6 of 88




        22.    This Complaint seeks declaratory and injunctive relief to prevent violations

of the Plaintiff’s rights, privileges and immunities under the Constitution of the United

States and Title 42 U.S.C. §§ 1983 and 1988, specifically seeking redress for the

deprivation under color of state statute, ordinance, regulation, custom or usage of rights,

privileges, and immunities secured by the Constitution and laws of the United States. The

rights sought to be protected in this cause of action arise and are secured under the First

and Fourteenth Amendments to the Constitution.

         Regulatory Framework: The Occupation Tax Certificate Ordinance

        23.    The County requires all businesses to apply for and obtain an occupation

tax certificate. The regulations pertaining to occupation taxes and regulatory fees are found

in Part I, Chapter 78, Article II of the Cob County Code and are codified as §§ 78-31

through 78-47 (“the Business Licensing Code”). A copy of the Business Licensing Code

is attached as Exhibit “A” to this Complaint.

        24.    The specific requirement that businesses obtain an occupation tax certificate

is found in §78-31(a):

        … [A]ll persons, including professional corporations, engaged in business
        in the unincorporated area of the county are hereby required to register their
        business or office and obtain a business registration certificate therefor, and
        pay the amount now or hereafter fixed as the occupation tax thereon.

        25.    Section 78-46 makes it unlawful to operate a business without the necessary

certificate:

         (a) It shall be unlawful for any person to engage in any business provided
        for in this chapter without first applying for and obtaining a business
        registration certificate as required by this chapter…



                                        Page 6 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 7 of 88




       26.     The occupation license tax implemented by the Business Licensing Code is

intended to generate revenue for the County and is not intended as a regulatory measure:

       The occupation tax levied in this section is for revenue purposes only and
       is not for regulatory purposes.

§78-31(a), Cobb County Code.

       27.     The County classifies businesses into “major group classifications” which

are established by the “Standard Industrial Classification Manual” which is published by

the U.S. Office of Management and Budget. The particular classification of each business

is based on “the principal activity or dominant line of such business, i.e., that series of

goods or services which produces the largest proportion of the business’s gross revenues

from all sources.” See, §78-33, Cobb County Code.

       28.     The amount of the occupation tax imposed is based on the prior year’s gross

receipts or an estimate of a new business’ gross receipts. See, §78-36(a), Cobb County

Code. For that reason, the County requires OTC applicants to disclose their gross receipts

and “profitability ratio” to ascertain the appropriate tax:

       Sec. 78-34. - Basis for fees; schedule of fees.

       (a) Every business subject to this chapter shall pay a fee based on gross
       receipts of the business or practitioner in combination with the profitability
       ratio for the type of business, profession or occupation as measured by
       nationwide averages derived from statistics, classifications or other
       information published by the United States Office of Management and
       Budget, the United State Internal Revenue Service, or successor agencies of
       the United States.

       29.     In addition to disclosure of estimated gross receipts and identification of the

“major group classification,” the County requires that an applicant disclose the number of



                                        Page 7 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 8 of 88




employees, the SIC classification and “any such other information as may be required by

the supervisor of the business license office”:

       Sec. 78-41. - Forms.

       (a)    The application for a business registration certificate, notices,
       license forms and other documents and papers necessary to the
       implementation and enforcement of this chapter shall be on such forms and
       in such manner as may be prepared and directed by the supervisor of the
       business license office.

       (b)    Such forms shall include the SIC (Standard Industrial Classification)
       of the business, its taxable gross revenues for the preceding 12 calendar
       months, the number of employees, and any such other information as may
       be required by the supervisor of the business license office.

       30.     Under §78-45 of the Business Licensing Code, the supervisor of the

business license office is authorized to suspend or revoke an occupation tax certificate:

       (b) The supervisor of the business license office may suspend a business
       registration certificate where there is evidence of due cause under
       subsection (c) of this section for revoking the license.

       31.     The grounds for suspending or revoking a license are set forth in §78-45(c):

       (c) A business registration application or certificate under this chapter
       may be denied, suspended or revoked only if one or more of the following
       exists:

               (1) The applicant or licensee has failed to obtain any paper or
       document necessary in pursuance of its business as may be required by any
       office, agency or department of the county, state or United States under
       authority of any law, ordinance or resolution of the county, state or United
       States.

              (2) The applicant or licensee has supplied false information to the
       supervisor of the business license office.

               (3) The applicant or licensee has violated any ordinance, law, or
       resolution that regulates such business.



                                        Page 8 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 9 of 88




               (4) The applicant or licensee has failed to pay any fee to the
       county, has failed to make a return or pay a tax due to the tax commissioner
       of the county, the county business license division, or any other agency of
       the county government or has otherwise failed to comply with the
       provisions of this chapter or any other chapter of this Code of Ordinances.

               (5) The applicant or licensee during the 12 months next preceding
       has engaged in misrepresentation of facts, whether through advertisement
       or through any form of direct communication, oral or written, which is
       intended to mislead the public or any party with whom the licensee deals in
       pursuance of the licensed business. By way of illustration only, and without
       limiting the scope of this subsection, the term “due cause” as used in this
       section shall consist of any act or practice designated as unlawful in
       O.C.G.A. § 10-1-393(b)(1) - (11) or declared by the administrator of the
       Fair Business Practices Act to be unlawful pursuant to regulations made
       under O.C.G.A. § 10-1-394, subject to the exemptions contained in
       O.C.G.A. § 10-1-396.

             (6)    Allowing any condition on the licensed premises that
       endangers public health or safety.

       32.     The initial decision of the supervisor of the business license office is subject

to review / appeal to the Cobb County Board of Commissioners, which has the authority

to confirm or overrule the supervisor’s determination:

       Sec. 78-45. - Denial, suspension and revocation of license.
       …
       (b) … This action shall be reviewed at the next regular meeting of the
       board of commissioners, or, at the request of the license holder, a special
       meeting of the board of commissioners may be called within three days after
       such request is filed with the business license office. If the board of
       commissioners affirms the decision of the supervisor, then the license shall
       be permanently revoked. If the decision of the supervisor is reversed, then
       the license shall be returned to the licensee immediately.

       33.     The Cobb County Code of Ordinances specifies that the procedures for the

hearing before the Board of County Commissioners are as “specified in section 6-147(b).”

See, §78-45(a), Cobb County Code.



                                        Page 9 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 10 of 88




        34.     Section 6-147(b) includes no procedures at all, but reads as follows:

        (b) The police department shall notify the business license division
        manager of any violation of section 6-147(a).

        35.     Section 6-147 governs licensing of alcoholic beverage establishments and

does include procedures for revocation hearings pertaining to those licenses or to OTCs.

        36.     Tokyo Valentino does not serve alcoholic beverages and does not hold an

alcoholic beverage license. Section 6-147 has no application to Plaintiff’s business.

        37.     The Business License Code makes no other reference to procedures nor did

the Board of County Commissioners announce or adopt any other procedures which would

apply to the suspension or revocation of OTCs. Rather, the County applies ad hoc

procedures without any textual support or guidelines in its Code of Ordinances.

        38.     The Business License Code does not include any specific provisions for

judicial review of license suspensions and revocations. Section 6-147(g)(5)(b) provides for

review of decisions of the Board of County Commissioners through a petition for certiorari,

but as shown above, the Business License Code does not cite to or incorporate those

provisions.

        39.     Review of the licensing decisions of the Board of County Commissioners

is nonetheless available under the Georgia statutes and common law.

                              The Tokyo Valentino Business

        40.     Tokyo Valentino is principally a clothing and miscellaneous retail store.

Tokyo Valentino stocks and displays an assortment of clothing and accessories, including

fishnet stockings, bras, panties, lace teddies, dresses, t-shirts, blindfolds, boxers and shoes.



                                        Page 10 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 11 of 88




       41.     Tokyo Valentino also stocks and displays an assortment of novelty items,

including handcuffs, whips, cologne, perfume, gels, creams, soaps, swings, and candles.

       42.     A portion of those novelty items consists of adult products, including dildos,

vibrators, and other devices commonly used to stimulate human genitalia.

       43.     In addition to displaying and selling the non-media items described above,

Tokyo Valentino advertises, stocks and displays sexually explicit media (“the Media”).

The Media (including DVDs and magazines) displayed and sold at Tokyo Valentino is

non-obscene, constitutionally-protected erotic speech.

       44.     Plaintiff maintains that its retail store is not properly characterized as an

“adult entertainment establishment,” “adult business,” “adult bookstore” or “adult video

store” under the Cobb County Code of Ordinances. In particular, the stock of sexually

explicit media is de minimis and does not make up a “substantial” or “significant” portion

of the retail goods for sale. Furthermore, at the time Tokyo Valentino applied to do business

and opened its store, the Cobb County Code did not define adult entertainment in terms of

novelties, “toys” or “sexual devices.” Therefore, Tokyo Valentino was not an adult

entertainment establishment or adult bookstore at the time it opened its business.

       45.     Tokyo Valentino believes that its sexually explicit, but non-obscene DVDs

are a form of expressive communication which is beneficial to society in that speech of this

nature enhances individuals’ conscious ability to assimilate and consider various issues

involving sexual candor and the interest in human sexuality that all human beings have to

a greater or lesser degree.    Tokyo Valentino believes this expression promotes the

appreciation of the human body, with an emphasis on the consideration of popular

                                       Page 11 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 12 of 88




contemporary concepts of physical attractiveness and the stimulating and entertaining

aspects of same, which are clear characteristics of a normal and healthy interest in human

sexuality.

       46.     Tokyo Valentino further believes that the sexual devices it markets and sells

promote intimacy and healthy sexual relationships and dramatically improve the

psychological and physical health of its patrons.

       47.     Tokyo Valentino’s patrons are limited exclusively to consenting adults;

persons under 18 years-old are not permitted on the premises and are not permitted to buy

any products at the business.

       48.     Plaintiff has a clear legal right to disseminate non-obscene, adult Media

without fear of retaliatory conduct and selective enforcement by the County. Such

communication is protected by the First Amendment to the United States Constitution.

Furthermore, government actions to enforce local laws must afford due process to Plaintiff

and similarly situated businesses.

       49.     As a modest-sized retail store, selling a variety of consumer goods, Tokyo

Valentino could properly be described under any of several SIC classifications. The most

descriptive SIC codes might include: 2

       5399 Miscellaneous General Merchandise Stores

       Establishments primarily engaged in the retail sale of a general line of
       apparel, dry goods, hardware, housewares or home furnishings, groceries,
       and other lines in limited amounts. Stores selling commodities covered in
       the definition for department stores, but normally having less than 50


2
  SIC Codes are published by the United States Department of Labor and are available at
https://www.osha.gov/data/sic-search.
                                         Page 12 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 13 of 88




         employees, and stores usually known as country general stores are included
         in this industry. Establishments primarily engaged in the retail sale of
         merchandise by television, catalog and mail-order are classified in Industry
         5961.

                  Catalog showrooms, general merchandise: except catalog
                  Country general stores-retail
                  General merchandise stores-retail
                  General stores-retail
- or -

         5999 Miscellaneous Retail Stores, Not Elsewhere Classified

         Establishments primarily engaged in the retail sale of specialized lines of
         merchandise, not elsewhere classified, such as artists’ supplies; orthopedic
         and artificial limbs; rubber stamps; pets; religious goods; and monuments
         and tombstones. This industry also includes establishments primarily
         engaged in selling a general line of their own or consigned merchandise at
         retail on an auction basis. Establishments primarily engaged in auctioning
         tangible personal property of others on a contract or fee basis are classified
         in Services, Industry 7389. … [Extensive list of examples omitted].

         50.       Tokyo Valentino filed its application for an occupation tax certificate on or

about March 2, 2020. In light of the Cobb County Code’s reference to “major group

classification” and SIC classification, and considering the SIC categories published by the

U.S. Department of Labor, Plaintiff described its business in the following terms:

         Retail – clothing, undergarments, shows, games, cards & other misc.

A copy of Tokyo Valentino’s “Application for Corporation or Limited Liability LLC

Occupation Tax Certificate” is attached as Exhibit “B” to this Complaint.

         51.       The individual who made application on behalf of Tokyo Valentino and

who signed the form was Tomika Hugley. At that time, Ms. Hugley was the general

manager of the business and was fully authorized to sign and submit the application for

                                           Page 13 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 14 of 88




Tokyo Valentino. Ms. Hugley correctly identified herself as “manager” on line 17 of the

application.

        52.     On March 5, 2020, a clerk from the County’s Business License Division

sent an e-mail to Ms. Hugley advising that the County would classify the Tokyo Valentino

business as “Clothing – Miscellaneous Retail – Category A2.” The clerk assessed a fee of

$420.00. A copy of the March 2, 2020 e-mail from the Cobb County Business License

Division is attached as Exhibit “C” to this Complaint.

        53.     The classification assigned by the County’s Business License Division was

acceptable to the Plaintiff and accurately described one of the principal lines of retail goods

to be sold at its store.

        54.     Tokyo Valentino paid the necessary tax on or about March 9, 2020 and

obtained the physical certificate from the County. A copy of Tokyo Valentino’s occupation

tax certificate number OCC027788 is attached as Exhibit “D” to this Complaint.

        55.     Tokyo Valentino secured all other permits and inspections necessary to do

business and opened its doors on or about June 9, 2020.

                             New Adult Entertainment Code

        56.     At the time Tokyo Valentino opened for business, Cobb County regulated

adult entertainment establishments and sexually oriented businesses under Part I, Chapter

78, Division 8 of its Code of Ordinances (§§78-320 to 78-334) and the County’s Zoning

Code which confined adult businesses to the General Commercial Zone with a special land

use permit or as a special exception. See, §134-192 (Summary of Use).




                                        Page 14 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 15 of 88




        57.     At the time it obtained its license, and at the time it opened for business,

Tokyo Valentino did not fall within the definition of an “adult entertainment

establishment” because it offered no live entertainment and it did not fall under the

definition of “adult bookstore” because its stock of adult Media was below that established

by the Ordinance. The sale of sexual devices was not regulated at all by the Ordinance. The

relevant definition then in effect read as follows:

        Adult bookstore means an establishment having 25 percent or more of its
        stock in trade, books, printed material, magazines or other periodicals which
        are distinguished or characterized by their emphasis on matter depicting,
        describing or relating to specified sexual activities or specified anatomical
        areas, or an establishment with a segment or section, comprising 25 percent
        or more of its total floorspace, devoted to the sale or display of such
        material, or with 25 percent or more of its net sales consisting of printed
        material which is distinguished or characterized by its emphasis on matter
        depicting, describing or relating to specified sexual activities or specified
        anatomical areas.

See, §78-321, “Adult Bookstore,” County Code.

        58.     Shortly after Tokyo Valentino opened for business, and in direct response

to Plaintiff’s marketing and sale of sexually expressive Media and sexual devices, the

County adopted substantial amendments to its Code of Ordinances entitled “2020 Code

Amendments – Official Code of Cobb County Part I. Chapters 6, 78 and 134.” A copy of

those Code Amendments is attached as Exhibit “E” to this Complaint.

        59.     The purpose of those amendments was to create a new adult entertainment

code that would expand the County’s classification of sexually oriented businesses and, for

the first time, to regulate the sale of sexual devices.




                                        Page 15 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 16 of 88




        60.     While Tokyo Valentino’s business format arguably falls under the new

definition of adult bookstore found in the amended Ordinance (because it sells a quantity

of sexual devices), the amended Ordinance has no retroactive effect and cannot be applied

against the Plaintiff.

        61.     Plaintiff’s business is a lawful non-conforming use with fully vested rights

which are not affected by the locational restrictions in the new adult entertainment code.

In vernacular terms, Plaintiff’s business is a “grandfathered” use.

                         Revocation of Tokyo Valentino’s OTC

        62.     On or about June 10, 2020, counsel for Tokyo Valentino wrote a letter to

the County’s Community Development Director advising the County that Tokyo Valentino

intended to sell a small quantity of adult media together with sexual devices (which were

not then regulated by the County’s Code). The letter further stated that the adult media

would be kept below the 25% threshold set by the County’s Code (i.e. below the limit that

would otherwise trigger restrictions on adult entertainment establishments) and that, with

respect to sexual devices, “[w]e have reviewed the adult entertainment regulations for Cobb

County and do not see any restrictions to doing so.” A copy of the June 10, 2020

correspondence is attached as Exhibit “F” to this Complaint.

        63.     On August 10, 2020, the County’s Business License Division Manager,

Ellisia Webb, responded to Tokyo Valentino’s letter by requesting that Plaintiff provide a

list of its inventory along with sales tax reports and sales records. A copy of the August 10,

2020 correspondence is attached as Exhibit “G” to this Complaint.




                                       Page 16 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 17 of 88




       64.     On August 28, 2020, counsel for Tokyo Valentino voluntarily provided all

of the requested information while noting that “the Fourth Amendment to the United States

Constitution actually would require the County to seek and receive an Administrative

Warrant in order to obtain the information and documents you desire.” A copy of the

August 28, 2020 correspondence is attached as Exhibit “H” to this Complaint.

       65.     On September 8, 2020, Ms. Webb, the County’s Business License Division

Manager, issued an administrative order suspending Tokyo Valentino’s OTC alleging

violations of four provisions of the County Code. A copy of the September 8, 2020

suspension order is attached as Exhibit “I” to this Complaint.

       66.     The September 8, 2020 suspension order stated that a hearing would be held

on September 22, 2020 before the Board of County Commissioners to consider the

permanent revocation of the certificate.

       67.     Tokyo Valentino filed a motion to continue the hearing based on its need to

subpoena witnesses and to secure open records from the Licensing Division needed to

support its defense. That motion to continue was granted informally and the hearing was

rescheduled for October 27, 2020.

       68.     On or about September 10, 2020, Tokyo Valentino sent a lengthy open

records request to Ms. Webb, the County’s License Division Manager, seeking a variety of

records including OTC applications filed by similar businesses, its past treatment of errors

or omissions in license applications and information concerning prior suspension and

revocation hearings. A copy of the September 10, 2020 open records request is attached as

Exhibit “J” to this Complaint.

                                      Page 17 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 18 of 88




        69.    The information sought in the open records request was crucial for Tokyo

Valentino’s defense against the revocation proceeding. Plaintiff alleges the following

particulars:

        A.     The records would show that the tax Plaintiff paid was appropriate for its

use, was comparable to the taxes paid by similarly situated businesses and that any

inaccuracies, errors or omissions in Plaintiff’s license application were immaterial to the

licensing process and to the imposition of the appropriate tax (the only purpose of the

Business Licensing Code).

        B.     The open records request was needed to prove several aspects of Plaintiff’s

anticipated selective enforcement (Equal Protection) defense:

               (1)     The records would help identify suitable comparators (i.e.

businesses that were similarly situated and which serve as a baseline to demonstrate

disparate treatment as to Plaintiff);

               (2)     The records would establish that other retail businesses with a varied

inventory employed a business description similar to Plaintiff’s when applying for their

OTC;

               (3)     The records would show that inaccuracies, errors or omissions in

license applications for other businesses were uniformly treated as immaterial so long as

the proper license tax was paid;

               (4)     The records would show that inaccuracies, errors or omissions in

license applications for other businesses did not result in suspension or revocation

proceedings;

                                        Page 18 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 19 of 88




               (5)       The records would show that the County would notify other

businesses of inaccuracies, errors or omissions in their license applications and give them

an opportunity to cure or update that information without taking administrative action

against the applicant.

               (6)       The records would show that the County had never before sought a

license suspension or revocation or that such proceedings were vanishingly rare and were

directed only to similarly disfavored businesses.

       C.      The open records request was needed to prove several aspects of Plaintiff’s

anticipated retaliation defense premised on hostility to Tokyo Valentino’s speech and the

consequent violation of Plaintiff’s First Amendment rights:

               (1)       The records would show that the County has not previously utilized

its licensing system to regulate businesses;

               (2)       The records would show that the County had never before sought a

license suspension or revocation or that such proceedings were vanishingly rare and

directed only to similarly disfavored businesses.

               (3)       The records would bolster Plaintiff’s claim that the revocation of its

OTC was pretextual and was pursued to censor Plaintiff’s speech rather than to prosecute

any actual violation of the County’s Ordinances.

               (4)       The records would show that the County has never previously

utilized its licensing ordinance to punish a business for statements made to the media and

third parties regarding the business inventory and purpose.




                                         Page 19 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 20 of 88




       70.     Tokyo Valentino requested that the County issue witness subpoenas to

compel the attendance of witnesses at the October 27, 2020 hearing. In particular, Tokyo

Valentino intended to subpoena Tomika Hugley as she had parted ways with the company,

was a potentially hostile witness and would not appear voluntarily.

       71.     On October 19, 2020, the attorney for the County wrote to counsel for

Tokyo Valentino to advise that there were no provisions in the County Code that would

authorize an administrative subpoena and that no subpoena forms would be available for

that purpose. A copy of the October 19, 2020 correspondence is attached as Exhibit “K” to

this Complaint.

       72.     The Defendant’s failure to accommodate Tokyo Valentino’s lawful request

for an administrative subpoena strongly prejudiced Tokyo Valentino, was an abuse of

discretion, and violated Plaintiff’s due process rights.

       73.     The open records sought by Tokyo Valentino were in the exclusive

possession of the County and Tokyo Valentino had no access to those records but through

an open records request. That is particularly true given the County’s refusal to issue any

administrative subpoenas to compel the attendance of witnesses or the production of

documents at the revocation hearing.

       74.     Prior to the start of the October 27, 2020 administrative hearing, Tokyo

Valentino filed and served its Motion to Continue Administrative Hearing. That Motion

was premised on the fact that the County had not produced the records in response to

Plaintiff’s open records request, that the documents were in the exclusive possession of the

County and that the documents were crucial to Plaintiff’s defense at the revocation hearing.

                                       Page 20 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 21 of 88




A copy of the Motion to Continue Administrative Hearing is attached as Exhibit “L” to this

Complaint.

       75.     The OTC revocation hearing was conducted by the Board of County

Commissioners on October 27, 2020.

       76.     The Board of County Commissioners denied Plaintiff’s Motion to Continue

Administrative Hearing at the commencement of the hearing and proceeded to take

evidence, deliberate and issue a ruling.

       77.     The revocation hearing was not conducted in accordance with procedures

announced in advance, but was conducted on an ad hoc basis. As previously alleged, the

Business Licensing Code does not include its own procedures and the attempt to import

procedures from another part of the Code was not authorized by law and was ineffective.

Compare, §78-45(a) and §6-147(b).

       78.     Tokyo Valentino filed a number of pre-hearing Motions seeking dismissal

of the administrative charges based on the County’s failure to afford due process, the lack

of procedural protections in the Ordinance, the violation of Plaintiff’s First Amendment

and Equal Protections rights and substantive constitutional challenges to the underlying

Business Licensing Code. The motions filed included the following:

       A.      Motion to Dismiss Grounds under Section 78-45(c)(5). A copy of the said

Motion is attached as Exhibit “M” to this Complaint.

       B.      Motion to Declare Section 78-45 “Denial, Suspension and Revocation of

License to be Unconstitutional in Violation of Due Processes Clause of both the United




                                       Page 21 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 22 of 88




States Constitution, Fourteenth Amendment and the Parallel Provisions of the Georgia

Constitution.” A copy of the said Motion is attached as Exhibit “N” to this Complaint.

       C.      Motion to Dismiss for Violations of First Amendment. A copy of the said

Motion is attached as Exhibit “O” to this Complaint.

       D.      Motion to Dismiss Grounds under 78-45(c)(2) and Grounds under Section

78-45(c)(4) as they Violate Respondent’s Equal Protection. A copy of the said Motion is

attached as Exhibit “P” to this Complaint.

       79.     All of the claims and defenses asserted in this Complaint and Petition were

raised and preserved at the revocation hearing.

       80.     The Board of County Commissioners denied all of Tokyo Valentino’s Pre-

hearing Motions.

       81.     At the conclusion of the October 27, 2020 revocation hearing, the Board of

County Commissioners voted unanimously to revoke Tokyo Valentino’s OTC. That vote

was memorialized and the Final Order rendered in the form of official Minutes of the

meeting. A copy of the Minutes of the October 27, 2020 revocation hearing is attached as

Exhibit “Q” to this Complaint.

       82.     Tokyo Valentino followed state law procedures to perfect and sanction

review of the Board’s administrative order by way of a petition for writ of certiorari. The

state law sanction and associated documents are attached as Composite Exhibit “R” to this

Complaint.




                                      Page 22 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 23 of 88




    Selective Enforcement; Attempt to Censor Plaintiff’s Speech and Forfeiture
                                  Plaintiff’s Vested Rights

       83.     Tokyo Valentino has vested rights to operate a business as described in its

business license application and in accordance with its format at the time it opened; to-wit:

a general retail store selling a variety of goods, including sexual devices and a small

quantity or adult Media.

       84.     Tokyo Valentino’s business success is predicated, in part, on generating the

public’s interest in the expressive sexually-oriented print and electronic materials - a format

successfully and lawfully presented and used in numerous cities and counties throughout

the United States.

       85.     The arbitrary enforcement of the Business Licensing Code, as a regulatory

scheme rather than as a taxing device, is a manufactured and thinly-veiled effort to

eliminate a business that purveys erotic media and sells sexual devices in the County. The

revocation proceedings are pretextual and the County is acting in bad faith.

       86.     The County asserted that Tokyo Valentino lied on its business license

application not because of any material falsity and not because Plaintiff paid the incorrect

tax, but as a pretext to eliminate Plaintiff’s vested rights to operate its business. The County

made no showing at the October 27, 2020 hearing that Tokyo Valentino paid an incorrect

amount for its occupation tax certificate.

       87.     The County intends to make Tokyo Valentino apply for a new OTC so that

the County can claim that the store lost its grandfather rights and will have to comply with

the new definitions and zoning provisions applicable to adult bookstores. The County

                                        Page 23 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 24 of 88




would then deny a new OTC on the claim that Tokyo Valentino was not in the correct zone

for adult bookstores based on the new definition.

       88.     The suspension and revocation of Tokyo Valentino’s OTC is a bad faith and

illegal attempt to forfeit and deprive Plaintiff of its vested rights under Georgia law.

       89.     If the County is permitted to enforce the business license suspension and

revocation, Plaintiff will suffer lost profits, damage to its goodwill, loss of its First

Amendment right to disseminate constitutionally protected Media and, in all likelihood, be

forced to permanently close.

       90.     As a direct result of the County’s arbitrary enforcement of its

unconstitutional legislation, Plaintiff is being restrained from enjoying the benefits of its

contractual relationships, and restrained from providing to the adult public sexual devices

and expressive media that is sexually-oriented in nature.



                                COLOR OF STATE LAW

       91.     As a political subdivision of the State of Georgia, organized and operating

under the laws of the State of Georgia, the Defendant COBB COUNTY and its governing

officials were, and are, acting under color of state law and authority in adopting and

enforcing the subject ordinances, as amended. The enforcement and threatened

enforcement of the subject ordinances against Plaintiff is an action taken under color of

state law and constitutes state action within the meaning of 42 U.S.C. §1983.




                                       Page 24 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 25 of 88




       92.     The ordinances, actions and policies of Defendant COBB COUNTY have

deprived and will continue to deprive Plaintiff of rights guaranteed and protected by the

First and Fourteenth Amendments to the United States Constitution.

                          NEED FOR INJUNCTIVE RELIEF

       93.     Plaintiff is suffering irreparable injury and is threatened with irreparable

injury in the future by reason of the subject Ordinance and the Defendant’s policies and

practices. Plaintiff has no plain, adequate, nor complete remedy to protect its constitutional

rights and to redress the wrongs and illegal acts complained of, other than immediate and

continuing injunctive relief.

       94.     Plaintiff will suffer a continuing violation of its civil rights and liberties as

a result of the Defendant’s actions should an injunction not issue.

       95.     A permanent injunction will preserve Plaintiff’s civil rights and avoid the

need to compensate Plaintiff with money damages for further violations of its rights.

       96.     The harm which would be suffered by the Plaintiff without an injunction -

the loss of its constitutional rights - exceeds any conceivable harm the Defendant would

suffer if it is prohibited from pursuing actions which clearly violate the most cherished

principles of the First Amendment.

       97.     A permanent injunction prohibiting Defendant from engaging in such

unconstitutional actions in the future would not be contrary to the public interest.

                                  ATTORNEY’S FEES

       98.     Plaintiff’s activities are protected by the First Amendment. Plaintiff has a

clear legal right to engage in political and commercial speech, including advertising.

                                       Page 25 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 26 of 88




       99.     Plaintiff asserts that its position, set forth in this Complaint, is legally sound

and supported by fact and law. The Defendant’s ordinances, policies and policies, however,

have created a bona fide controversy between the parties, and Plaintiff is in doubt as to its

rights, privileges and immunities with respect to the enforcement of the legislation at issue

herein. Plaintiff requires, therefore, a declaratory judgment declaring its rights, privileges

and immunities. There is a clear, present, actual, substantial and bona fide justiciable

controversy between the parties.

       100.    Plaintiff has retained CARY S. WIGGINS and WIGGINS LAW GROUP,

LLC and as its attorneys to represent it in this action and has agreed to pay its attorneys a

reasonable fee, which fee Defendants must pay pursuant to 42 U.S.C. §1988.



                                         COUNT I
                            SECTION 78-45(c)(5)
                     VIOLATES THE FIRST AMENDMENT
                 (CONTENT-BASED; OVERBROAD AND VAGUE)

       101.    Tokyo Valentino realleges each fact set forth in paragraphs 1 through 19,

and 12 through 100 of this Complaint and incorporates them here by reference.

       102.    This is an action for declaratory relief pursuant to Title 28, U.S.C., §2201

brought against Defendant COBB COUNTY.

       103.    Plaintiff is uncertain as to its rights and remedies under the First

Amendment to the Constitution of the United States as those rights have been infringed by

COBB COUNTY’s ordinances, policies and practices.




                                        Page 26 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 27 of 88




       104.    Plaintiff has a First Amendment right to disseminate videos and other media

of its own choosing, including media which includes sexually explicit images or text.

       105.    Plaintiff and its principle officers have a First Amendment right to speak

with members of the public, including journalists, newspapermen, bloggers and other

members of the press, about any matter they choose.

       106.    Prior to and after opening the store, Plaintiff and its principal officer.

Michael Morrison, gave various statements to members of the press concerning the purpose

and nature of the Tokyo Valentino business.

       107.    All of the statements made by Plaintiffs and its principal officer constituted

“pure speech” and were fully protected by the First Amendment.

       108.    Plaintiff and its principal officers have a First Amendment “right to lie” to

members of the public as falsehoods of all kinds are protected speech except where such

statements constitute defamation, fraud, true threats, criminal conspiracy or deceptive

speech within the context of a specific commercial transaction. See, generally, United

States v. Alvarez, 567 U.S. 709, 722, 132 S. Ct. 2537, 2547 (2012) (“The Government has

not demonstrated that false statements generally should constitute a new category of

unprotected speech on this basis.”).

       109.    The statements made to the press were not defamatory or fraudulent, did not

represent a true threat or involve a false statement in the context of a specific commercial

transaction. The statements do not fall into any category of speech which is excluded from

the protection of the First Amendment.




                                       Page 27 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 28 of 88




       110.    The statements made to the press were substantially true, particularly with

regard to the inventory and product mix of the store which had not yet been finally

determined at the time those statements were made.

       111.    The statements made to the press did not involve a particular commercial

transaction, were not advertisements for the Tokyo Valentino business, and did not

constitute “commercial speech.”

       112.    The statements made to the press did not involve any licensing issue

between Tokyo Valentino and the Defendants. The Defendants did not rely on and had no

right to rely on any such public statements in the context of their licensing decisions.

       113.    Neither Plaintiff nor its principal officers owed any common law or

statutory duty to be truthful in their statements to the press. In any event, all of the

statements made to the press were substantially true at the time they were made.

       114.    Section 78-45(c)(5) of the Cobb County Code purports to regulate what a

licensee can say to members of the public including the press:

       Sec. 78-45. - Denial, suspension and revocation of license.

              (c) A business registration application or certificate under this
       chapter may be denied, suspended or revoked only if one or more of the
       following exists:
       …

                (5)    The applicant or licensee during the 12 months next
               preceding has engaged in misrepresentation of facts, whether
               through advertisement or through any form of direct
               communication, oral or written, which is intended to mislead the
               public or any party with whom the licensee deals in pursuance of the
               licensed business. By way of illustration only, and without limiting
               the scope of this subsection, the term “due cause” as used in this
               section shall consist of any act or practice designated as unlawful in
               O.C.G.A. § 10-1-393(b)(1) - (11) or declared by the administrator

                                       Page 28 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 29 of 88




               of the Fair Business Practices Act to be unlawful pursuant to
               regulations made under O.C.G.A. § 10-1-394, subject to the
               exemptions contained in O.C.G.A. § 10-1-396.

       115.    Section 78-45(c)(5) impermissibly regulates on the basis of the content of

speech without a compelling government interest and without utilizing the least restrictive

means of regulation.

       116.    Section 78-45(c)(5) is unconstitutionally overbroad because it reaches a

vast quantity of protected speech, including false speech which is nonetheless protected by

the First Amendment. Plaintiff alleges the following particulars:

       A.      The Ordinance does not distinguish between false speech which is protected

by the First Amendment and the extremely narrow categories of false speech which lie

outside of constitutional protections.

       B.      The Ordinance is not limited to deceptive and unfair trade practices of the

kind made unlawful by the “Fair Business Practices Act of 1975.” (Ga. Code Ann. §§10-

1-390, et seq.). Instead, the Ordinance specifically states that the reference to the Act is

“[b]y way of illustration only, and without limiting the scope of this subsection….”

       C.      The Ordinance is not limited to its arguably legitimate scope of

communications involving the Occupation Tax Certificate, but expressly includes “any

form of direct communication, oral or written, which is intended to mislead the public.”

       D.      The Ordinance is not limited to material misstatements, but expressly

includes any “misrepresentation of facts.”

       E.      The Ordinance does not distinguish between material misrepresentations

concerning quality or value and mere puffery which is protected under the First

                                         Page 29 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 30 of 88




Amendment and the common law. See, e.g., Villalobos v. Atlanta Motorsports Sales, LLC,

355 Ga. App. 339, 346, 844 S.E.2d 212, 218, n.1 (2020) (addressing cases which found

representations that a car was in good condition to be “mere puffery”).

       F.      The 12-month look-back period for false statements is arbitrary and will

allow licensing decisions to be made based on false statements that are not proximate in

time to the licensing decision, or were true at the time, but became untrue due to intervening

events not attributable to the applicant.

       G.      There is no requirement that a false statement during that 12-month period

be causally related to any actual harm, that any person actually rely on the false statement

or that the false statement be related in any way to the County’s licensing and taxing

decisions.

       H.      Even in the licensing context, the actionable misrepresentation is not limited

to statements made to a County official but also includes statements made to “any party

with whom the licensee deals in pursuance of the licensed business.” (emphasis added).

       117.    The need to avoid any potential misrepresentation, no matter how slight,

deters businesses such as Plaintiff from giving interviews to the press and also chills the

First Amendment right of the press to pursue a story and of readers and viewers who rely

on the press to provide information concerning matters of local concern.

       118.    The overbreadth is so substantial that protected speech of third parties is

likely to be chilled by Section 78-45(c)(5).

       119.    The County based its decision to revoke Tokyo Valentino’s OTC entirely,

or in large measure, upon statements made by Plaintiff to members of the news media

                                        Page 30 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 31 of 88




regarding matters unrelated to Plaintiff’s license application and tax assessment. This fact

is demonstrated in the record in at least three instances:

       A.      The September 8, 2020 administrative suspension order specifically relies

on a number of interviews which Plaintiff’s principal allegedly gave to the press:

       Grounds Under Section 78-45(c)(5). Due cause to suspend and revoke the
       license also exists under Section 78-45(c)(5) because the “applicant or
       licensee during the 12 months next preceding has engaged in
       misrepresentation of facts, whether through advertisement or through any
       form of direct communication, oral or written, which is intended to mislead
       the public or any party with whom the licensee deals in pursuance of the
       licensed business.” The organizer and manager of 1290 Clothing Co LLC,
       Michael Morrison, has engaged in misrepresentation of facts to mislead the
       public concerning the licensed business. (emphasis added).

       1.     On or before May 25, 2020, Morrison told East Cobb News that he
       was not opening a new store in East Cobb. Morrison denied being involved
       with 1290 Clothing Co, but that was misleading. Morrison is the sole
       organizer of 1290 Clothing Co LLC, signed the Articles of Organization as
       the LLC’s “Manager,” and opened a Tokyo Valentino in East Cobb in June
       2020.

       2.      On or before May 26, 2020, Morrison told the Marietta Daily
       Journal that he had nothing to do with 1290 Clothing and that it was “not
       even close to possible’ that he was listed as an organizer of 1290 Clothing.
       But in January 2020 Morrison registered 1290 Clothing Co LLC with the
       Georgia Secretary of State, signing the articles of organization as manager,
       listing his own address as the address for 1290 Clothing’s principal office
       address, and using the same registered agent as for the Tokyo Valentino
       stores in Marietta, Gwinnett County, Brookhaven, and Atlanta.

       3.      Morrison misrepresented to the Marietta Daily Journal that he did
       not know the location of the store at 1290 Johnson Ferry Road, despite the
       fact that months earlier he formed an LLC using the exact street number of
       the location for the name of the company.

       4.       Morrison later admitted to the Marietta Daily Journal that his
       company was opening a store at 1290 Johnson Ferry Road, but he described
       it as an “electric dance music and festival clothing store.” The truth was that
       Morrison opened a Tokyo Valentino store at the location, which sells lotions

                                       Page 31 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 32 of 88




       and lubricants, sex toys, smoke products, and lingerie not electric dance
       music or festival clothing.

       5.      On or before May 28, 2020, Morrison told the Atlanta Journal
       Constitution that the store planned for 1290 Johnson Ferry Road “might be
       a clothing store, it might be a Tokyo store, we just don’t know.” That
       statement demonstrates that Morrison’s earlier denials and equivocations
       concerning the store were misrepresentations to mislead the public The
       statement is also a misrepresentation itself because renovations at the store
       were already underway and the store opened as a Tokyo Valentino store,
       selling sexual devices, by June 9, 2020.

See, Exhibit “I” at 2-3.

       B.      During the evidentiary presentation at the revocation hearing, the County’s

counsel, Scott Bergthold, argued that the Board should revoke Tokyo Valentino’s OTC

under §78-45(c)(5) because the “applicant engaged in a misrepresentation of facts which

is intended to mislead the public or any party with whom the license (sic) deals in pursuance

of the licensed business.” See, Exhibit “Q” at 34.

       C.      The Motion made by Commissioner Ott and unanimously approved by the

Board specifically relied on statements Tokyo Valentino made to the press as cause to

revoke its OTC:

       3.     Licensee, during the previous 12 months, has engaged in
       misrepresentation of facts which is intended to mislead the public or any
       party with whom the licensee deals in pursuance of the license business.

See, Exhibit “Q” at 36.

       120.    Section 78-45(c)(5) is vague on its face and as-applied to Plaintiff’s

business activities. Plaintiff alleges the following particulars:




                                        Page 32 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 33 of 88




          A.     Plaintiff is uncertain whether any false statement regardless of context or

materiality may be the basis for revocation of its license or whether the false statements

must be material or directed only to a particular transaction or application.

          B.     Plaintiff is uncertain whether any false statement about its business may be

the basis for revocation of its license or whether the false statement must concern its

Occupation Tax Certificate in some respect.

          C.     Plaintiff is uncertain as to which members of the public may constitute a

“party with whom the licensee deals.” Plaintiff does not know whether any false statement

made to any person under any circumstances can lead to the loss of its business and

business license or whether the penalty is intended to apply only to statements made to

licensing personnel at the County.

          D.     The vagueness apparent on the face of the Ordinance allows County

licensing personnel to apply arbitrary and subjective standards to licensing determinations.

          121.   Section 78-45(c)(5) has been unconstitutionally applied against Tokyo

Valentino as it was the sole or a substantial basis for the revocation of Plaintiff’s OTC and

the attendant loss of profits, business good will, and infringement of First Amendment

rights.

          122.   Section 78-45(c)(5) represents a continuing threat to Plaintiff’s First

Amendment rights now and in the future. Plaintiff alleges the following particulars:

          A.     While the Business License Code does not specify how long a “permanent”

revocation of an OTC lasts and the revocation order itself is silent on the matter, licenses

must be applied for annually so it is logical to assume that no revocation will last longer

                                        Page 33 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 34 of 88




than one year. That conclusion is further bolstered by the observation that the Business

License Code is a revenue-generating measure and the County expects the tax to be paid

on an annual basis. Accordingly, even if the current revocation is upheld, Plaintiff will

necessarily suffer infringement of its rights when it applies for its 2021 OTC and §78-

45(c)(5) is once again applied against it.

       B.      Plaintiff would prefer to retain its contacts with the press and wishes to have

the ability to make further statements to the press concerning its business. However,

Plaintiff risks the loss of its OTC and the right to do business should the County deem any

such statements to be false in any respect under §78-45(c)(5).

       C.      Because there is a 12-month “look-back” provision in §78-45(c)(5), any

statements Plaintiff may make now (or in the future) which the County deems untrue can

be used as the basis to deny or revoke an occupation tax certificate when Plaintiff reapplies

in 2021.

       123.    Section 78-45(c)(5) of the Cobb County Code is unconstitutional on its face

and as-applied to the Plaintiff.


       WHEREFORE Plaintiff prays for the following relief:

       A.      That this Court takes jurisdiction over the parties in this cause;

       B.      That this Court enter an Order declaring §78-45(c)(5) of the Cobb County

Code to be facially unconstitutional and unconstitutional as applied to the Plaintiff in

violation of the First and Fourteenth Amendments;




                                       Page 34 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 35 of 88




       C.      The this Court enter an Order declaring that Tokyo Valentino established

vested rights as a lawful retail use under the County’s existing ordinances at the time it

opened;

       B.      That the Court enter an order declaring that Tokyo Valentino has acquired

vested rights to operate a mixed retail store at its present location, including the sale of a

small quantity of adult Media and sexual devices; that the County’s new adult

entertainment code has no retroactive effect; and that the County may not cause the

forfeiture of Plaintiffs rights through a pretextual license revocation proceeding.

       D.      That this Court enter an Order permanently enjoining Cobb County, and its

various agents and employees, from enforcing §78-45(c)(5) of the Cobb County Code

against Plaintiff and any other similarly situated businesses;

       E.      That this court award Plaintiff its recoverable costs, including reasonable

attorney’s fees pursuant to 42 U.S.C. §1988; and

       F.      That this Court award Plaintiff all other relief in law and in equity to which

it may be entitled.


                                        COUNT II
   (License Revocation - Violation of First Amendment – Bad Faith / Retaliation)

       124.    Tokyo Valentino realleges each fact set forth in paragraphs 1 through 19,

and 12 through 100 of this Complaint and incorporates them herein by reference.

       125.    This is an action for declaratory relief pursuant to 28 U.S.C. §2201 against

Defendant COBB COUNTY.



                                       Page 35 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 36 of 88




       126.    The purpose of the Cobb County Business Licensing Code is to establish

standards and procedures to levy and collect an occupation license tax on businesses.

       127.    The Cobb County Business Licensing Code is not intended to act as an

independent source of authority to regulate businesses, but is restricted to its sole purpose

of generating revenue. See, §78-31(a), Cobb County Code.

       128.    The County’s application process for obtaining an OTC is intended to

identify the general nature of a business so that the appropriate tax can be assessed and

collected; the application has no other legitimate purpose.

       129.    Cobb County Business Licensing Code is not intended to serve as a means

of implementing the County’s zoning laws or other laws pertaining to adult entertainment

establishments or sexually oriented businesses.

       130.    The County has no legitimate interest in regulating the content of Plaintiff’s

speech – particularly with respect to statements made to newspapers and the press

concerning matters of public interest.

       131.    Plaintiff properly disclosed the nature of its business as a retail store selling

a variety of consumer goods when it applied to the County for an OTC.

       132.    The description of Plaintiff’s store on its application for an OTC was at least

as complete and detailed as the descriptions used by other retail stores in the community in

their OTC applications.

       133.    The Cobb County Business Licensing Code does not require a detailed

disclosure of product mix and inventory. Indeed, the “Application for Corporation or




                                         Page 36 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 37 of 88




Limited Liability Company LLC Occupation Tax Certificate” used by the County has only

a single line, some five inches long, for the entire disclosure. See, Exhibit “B.”

       134.    The tax imposed under the Business License Code is based on revenues and

does not depend on product mix or the particular nature of the retail inventory. For purposes

of the occupation tax, revenues from the sale of cans of soup are taxed in exactly the same

way as revenues from the sale of dildos.

       135.    The tax assessed by the County for 2020 based on Plaintiff’s application -

$420.00 – was correct; the County has never claimed that it would have levied a different

amount had Plaintiff disclosed that it sold a small amount of adult Media and sexual devices

in addition to clothes, tobacco products and sundries.

       136.    Any mistakes or inaccuracies in Plaintiff’s application for an OTC were

immaterial and caused the County no injury. In particular the County’s ability to levy and

collect the appropriate tax was not hampered or impeded in any respect on account of any

statement made or information withheld by the Plaintiff.

       137.    The County suspended Plaintiff’s OTC because it objected to the fact that

Tokyo Valentino sold adult Media and sexual devices at its retail store and wished to censor

Plaintiff’s speech.

       138.    The County revoked Plaintiff’s OTC because it objected to the fact that

Tokyo Valentino sold adult Media and sexual devices at its retail store and wished to censor

Plaintiff’s speech.

       139.    Reliance on the Business Licensing Code as a basis for the suspension and

revocation of Plaintiff’s OTC was entirely pretextual. The County knew or reasonably

                                       Page 37 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 38 of 88




should have known that Plaintiff had paid the proper amount of tax. The suspension and

subsequent revocation was motivated entirely by an intent to harass Plaintiff, to deny its

right of free speech and to prevent it from selling its legal goods.

        140.    The County retaliated against Plaintiff not for any legitimate tax or

regulatory purpose but because it objected to the nature of Plaintiff’s business and, in

particular to the dissemination of sexually explicit videos.

        141.    The County did not institute the license revocation proceedings out of any

concern that Tokyo Valentino had paid the wrong license tax or that the tax could not be

collected against that entity, but as part of a campaign to censor Plaintiff’s speech and

forfeit Plaintiff’s vested rights to sell its particular mix of products at its particular location.

        142.    The OTC revocation proceedings were intended as a backhanded way of

making Tokyo Valentino comply with the County’s new adult entertainment regulations,

including its locational criteria. Because Tokyo Valentino had acquired vested rights as a

grandfathered use, there was no other way that the County could enforce its new adult

entertainment regulations against Plaintiff.

        143.    If the County is successful in causing the forfeiture of Tokyo Valentino’s

vested rights, it will be able to prohibit Tokyo Valentino from selling adult Media and

sexual devices at its present location.

        144.    The suspension and revocation of Tokyo Valentino’s OTC is a bad faith and

illegal attempt to deprive Plaintiff of its vested rights under Georgia law and to cause the

forfeiture of Plaintiff’s substantial property rights.


        WHEREFORE, Plaintiff prays for the following relief:

                                          Page 38 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 39 of 88




       A.      That the Court take jurisdiction over the parties and this cause;

       B.      That the Court declare that the suspension and revocation orders are

unconstitutional as applied to the Plaintiff because they were employed to violate

Plaintiff’s First Amendment rights.

       C.      That the Court enter an order declaring that Tokyo Valentino has acquired

vested rights to operate a mixed retail store at its present location, including the sale of a

small quantity of adult Media and sexual devices; that the County’s new adult

entertainment code has no retroactive effect; and that the County may not cause the

forfeiture of Plaintiffs rights through a pretextual license revocation proceeding.

       D.      That the Court enter an injunction enjoining the County from suspending or

revoking Plaintiff’s OTC in the absence of an Order from a Court directing same;

       E.      That this court award Plaintiff its recoverable costs recoverable costs,

including reasonable attorney’s fees pursuant to 42 U.S.C. §1988; and

       F.      That this Court award Plaintiff all other relief in law and in equity to which

it may be entitled.


                                        COUNT III

                Violation of Procedural Due Process – Facial Challenge

       145.    Tokyo Valentino realleges each fact set forth in paragraphs 1 through 19,

and 12 through 100 of this Complaint and incorporates them herein by reference.

       146.    This is an action for declaratory relief pursuant to Title 28, U.S.C., §2201

brought against Defendant COBB COUNTY.



                                       Page 39 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 40 of 88




       147.    Plaintiff has a substantive right and property interest under Georgia law to

own and operate a business, including a business selling non-obscene adult Media and

sexual devices.

       148.    Plaintiff has a substantive right and property interest under Georgia law in

the licenses and permits issued to it to operate its business.

       149.    Under Georgia law and the Fourteenth Amendment to the United States

Constitution, Plaintiff’s substantive rights and property interests may not be infringed

absent procedural due process, including notice and an opportunity to be heard.

       150.    Under Georgia law and the Fourteenth Amendment to the United States

Constitution, due process requires that a license holder be afforded notice and an

opportunity to be heard before a license or permit is suspended or revoked. See, Goldrush

II v. City of Marietta, 267 Ga. 683, 693, 482 S.E.2d 347, 357 (1997) (“Due process

requires that one to whom a license is denied or one whose valid license is being revoked

or suspended, be given notice and an opportunity to be heard.”); See, also, S&S Towing &

Recovery, Ltd. v. Charnota, 309 Ga. 117, 119, 844 S.E.2d 730, 733 (2020) (“These

principles ‘extend to every proceeding[, whether] judicial or administrative or executive in

its nature[,] at which a party may be deprived of life, liberty, or property.’”).

       151.    Under Georgia law and the Fourteenth Amendment to the United States

Constitution, due process further requires that provisions for notice and a hearing be

incorporated into the licensing scheme. See, Goldrush II, 267 Ga. at 693 (“Due process

requires that any licensing scheme enacted pursuant to the police power ‘provide sufficient




                                        Page 40 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 41 of 88




objective criteria to control the discretion of the governing authority and adequate notice to

applicants of the criteria for issuance of a license.’”).

        152.    The Cobb County Business Licensing Code violates Tokyo Valentino’s

procedural due process rights on its face because it allows for the suspension or revocation

of Plaintiff’s OTC without providing for the notice and hearing required by the Georgia

and U.S. Constitutions.

        153.    Section 78-45 of the Cobb County Code provides for the suspension and

revocation of occupation tax certificates. However, §78-45 does not include any provisions

governing the procedures by which such a proceeding is to be governed.

        154.    No other provision of the Cobb County Business Licensing Code includes

any direction as to how proceedings to suspend or revoke an occupation tax certificate are

to be conducted.

        155.    Instead, the Cobb County Business Licensing Code purportedly adopts

procedures for a different kind of license hearing (i.e., those for alcoholic beverage

licenses) by reference to a separate section of the Code of Ordinances. Compare, §78-45(a)

and §6-147(b)

        156.    Neither §6-147(b) nor §78-45(a) provide for notice to the license holder that

its license is subject to suspension or revocation.

        157.    Neither §6-147(b) nor §78-45(a) specifies any procedures for how a

suspension or revocation hearing is to be conducted.

        158.    Neither §6-147(b) nor §78-45(a) nor any other provision of the Cobb

County Business Licensing Code specify that a license holder has a right to be heard, to

                                         Page 41 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 42 of 88




present evidence, to cross-examine witnesses or to argue against the suspension or

revocation of an occupation tax certificate.

       159.    The failure to specifically provide for notice or an opportunity to be heard,

and the failure to specify any procedures at all, render §78-45 and the Cobb County

Business Licensing Code unconstitutional on their face as they violate the Due Process

Clause of the Fourteenth Amendment.

       160.    The County violated Tokyo Valentino’s procedural due process rights when

it revoked Plaintiff’s OTC on the basis of a facially unconstitutional licensing scheme.


       WHEREFORE, Plaintiff prays for the following relief:

       A.      That the Court take jurisdiction over the parties and this cause;

       B.      That the Court declare that §78-45 and the Cobb County Business Licensing

Code unconstitutional on their face because they fail to provide procedures to guarantee

notice and an opportunity to be heard, in violation of the Due Process Clause of the

Fourteenth Amendment.

       C.      That the Court enter an order declaring that Tokyo Valentino has acquired

vested rights to operate a mixed retail store at its present location, including the sale of a

small quantity of adult Media and sexual devices; that the County’s new adult

entertainment code has no retroactive effect; and that the County may not cause the

forfeiture of Plaintiffs rights through a pretextual license revocation proceeding.

       D.      That the Court enter an injunction enjoining the County from suspending or

revoking Plaintiff’s OTC because the licensing scheme utilized by the County fails to



                                       Page 42 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 43 of 88




provide procedures to guarantee notice and an opportunity to be heard, in violation of the

Due Process Clause of the Fourteenth Amendment.

       E.      That this court award Plaintiff its recoverable costs recoverable costs,

including reasonable attorney’s fees pursuant to 42 U.S.C. §1988; and

       F.      That this Court award Plaintiff all other relief in law and in equity to which

it may be entitled.




                                        COUNT IV

                      Violation of Procedural Due Process – As-Applied

       161.    Plaintiff realleges the facts set forth in Paragraphs 1 through 19, 21 through

100, and 147-159 of this Complaint and incorporates them herein by reference.        161.

       This is an action for declaratory relief pursuant to Title 28, U.S.C., §2201 brought

against Defendant COBB COUNTY.

       162.    Because the County does not have written rules prescribing how its

revocation proceedings are to be conducted, the hearing actually conducted on October 27,

2020 was based on unwritten, ad hoc and arbitrary rules ‘invented on the fly.’

       163.    The lack of established rules governing the proceeding prejudiced the

Plaintiff and violated its due process rights in the following respects:




                                       Page 43 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 44 of 88




       A.      Plaintiff could not adequately prepare its case in advance of the hearing as

it did not know whether it could call or cross-examine witnesses or present documentary

evidence. Plaintiff did not even know such basics as how much time was to be allotted and

whether it could be represented by counsel.

       B.      The procedures for calling and examining witnesses was arbitrary. By way

of example, the County initially prohibited Plaintiff’s counsel from examining Ms. Webb,

the Business License Division Manager, before changing its ruling for no principled reason

(other than “it decided to”).

       C.      The standard of proof applied was both arbitrary and uncertain. The County

did not announce in advance that any particular burden of proof was applicable and it is

impossible to discern from the record whether the burden actually applied was “any

evidence”; “preponderance of the evidence”; “clear and convincing evidence” or

something else.

       D.      The Ordinance does not specify whether a misrepresentation must be

material or whether a strict liability standard applied; the hearing was conducted without

specifying any standard regarding materiality and the revocation order is silent on the

applicable standard.

       E.      The County failed to make meaningful findings of fact. Instead, the

revocation order simply parroted the language of §78-45 and did not specify any particular

misrepresentations that justified the revocation.

       164.    In addition to the lack of established procedures, the County abused and

denied Plaintiff’s due process rights at the hearing in the following respects:

                                       Page 44 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 45 of 88




       A.        Plaintiff was unable to obtain or compel the production of documents (in

the form of OTC applications by other businesses and records of prior administrative

hearings involving business licensing decisions). Plaintiff alleges the following particulars:

                 (1)    As itemized more particularly above, the records sought by Plaintiff

were crucial to its defense of the administrative charges;

                 (2)    The required records were held exclusively by the County;

                 (3)    Plaintiff attempted to obtain records and testimony by way of an

administrative subpoena, but the County advised that no such subpoenas would be

available;

                 (4)    The Plaintiff attempted to obtain the records by way of a timely open

records request to the Division Manager, but the County failed and refused to provide the

requested records in time for the hearing;

       B.        When it became apparent to Plaintiff that the County would not comply with

its open record request, Plaintiff filed a Motion for Continuance premised on the County’s

failure to comply and requesting a 30 day continuance in order to compel their production.

The County withheld the requisite records and denied Plaintiff’s Motion for Continuance.

       165.      The lack of written procedures to govern the proceedings, the procedures

actually employed at the hearing, the refusal to produce documents in response to a timely

open records request and the abuse of discretion shown in the County’s refusal to continue

the hearing, singularly and in combination, violated Plaintiff’s due process rights on an as-

applied basis.


       WHEREFORE, Plaintiff prays for the following relief:

                                       Page 45 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 46 of 88




       A.      That the Court take jurisdiction over the parties and this cause;

       B.      That the Court declare that the particular proceedings by which the County

enforced the Cobb County Business Licensing Code violated Plaintiff’s procedural due

process rights on an as-applied basis.

       C.      That the Court declare that the revocation of Plaintiffs’ occupation tax

certificate was accomplished through arbitrary and standardless proceedings which

violated Plaintiff’s procedural due process rights under the Fourteenth Amendment on an

as-applied basis.

       D.      That the Court enter an order declaring that Tokyo Valentino has acquired

vested rights to operate a mixed retail store at its present location, including the sale of a

small quantity of adult Media and sexual devices; that the County’s new adult

entertainment code has no retroactive effect; and that the County may not cause the

forfeiture of Plaintiffs rights through a pretextual license revocation proceeding.

       E.      That the Court enter an injunction enjoining the County from suspending or

revoking Plaintiff’s OTC because the licensing proceedings utilized by the County failed

to provide procedures to guarantee notice and an opportunity to be heard and were arbitrary

and capricious, in violation of the Due Process Clause of the Fourteenth Amendment.

       F.      That this court award Plaintiff its recoverable costs recoverable costs,

including reasonable attorney’s fees pursuant to 42 U.S.C. §1988; and

       G.      That this Court award Plaintiff all other relief in law and in equity to which

it may be entitled.




                                         Page 46 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 47 of 88




                                        COUNT V

   Violation of Substantive Due Process; Ultra Vires Act – As-Applied Challenge

       166.    Plaintiff realleges the facts set forth in Paragraphs 1 through 19, 21 through

100, and 147-159 of this Complaint and incorporates them herein by reference.

       167.    This is an action for declaratory relief pursuant to Title 28, U.S.C., §2201

brought against Defendant COBB COUNTY.

       168.    Having established standards and procedures for licensing determinations

by ordinance, the County is bound to apply those standards and procedures in any

determination before it; that is, the County is bound by its own laws.

       169.    Cobb County adopted the Business Licensing Code as a revenue-generating

measure; that is, it imposes a tax on the right to do business within the County.

       170.    The Business Licensing Code specifically provides that it may not be used

as a means of regulating businesses:

       The occupation tax levied in this section is for revenue purposes only and
       is not for regulatory purposes. (emphasis added).

§78-31(a), Cobb County Code.

       171.    Having adopted an Ordinance stating that the Business Licensing Code “is

not for regulatory purposes,” the County may not use the Business Licensing Code to

regulate businesses.

       172.    The County has reserved the right to suspend or revoke an occupation tax

certificate pursuant to §78-45 when a misrepresentation affects the assessment or collection

of the occupation license tax.


                                       Page 47 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 48 of 88




        173.     Pursuant to §78-31(a), the County has foresworn the use of its Business

Licensing Code for regulatory purposes. Section 78-45 does not provide any additional

regulatory authority to the County. Reading §78-45 in pari materia with §78-31(a),

suspensions and revocations of OTC may not be conducted “for regulatory purposes.”

        174.     The County objects to Tokyo Valentino’s business because Plaintiff sells

adult Media and sexual devices at its retail store.

        175.     The County determined that it could not ban the sale of adult Media and

sexual devices at the Tokyo Valentino store because its zoning code did not address the

sale of sexual devices and Plaintiff’s stock and sales of adult Media are de minimis and

below the threshold for regulation.

        176.     Having been thwarted in its effort to regulate and bar Tokyo Valentino’s

business regulations through lawful regulation, the County turned to unlawful means to

shut down Plaintiff’s store and censor its speech.

        177.     Tokyo Valentino timely applied for its 2020 Occupation Tax Certificate

before it began doing business and correctly described its business as a general retail store

selling a variety of merchandise: “Retail – clothing, undergarments, shows, games, cards

& other misc.”

        178.     The tax assessed by the County for 2020 based on Plaintiff’s application -

$420.00 – was correct; the County has never claimed that it would have levied a different

amount had Plaintiff disclosed that it sold a small amount of adult Media and sexual devices

as part of its retail stock in trade.




                                        Page 48 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 49 of 88




       179.    Any mistakes or inaccuracies in Plaintiff’s application for an OTC were

immaterial and caused the County no injury. In particular the County’s ability to levy and

collect the appropriate tax was not hampered or impeded in any respect on account of any

statement made or information withheld by the Plaintiff.

       180.    The County claims the right to suspend and revoke Tokyo Valentino’s OTC

pursuant to §78-45 because the County believes that Plaintiff is operating an adult

entertainment establishment or sexually oriented business.

       181.    The County does not have the right to suspend and revoke Tokyo

Valentino’s OTC pursuant to §78-45 for regulatory purposes where Plaintiff has paid the

proper amount of license tax.

       182.    The County’s attempt to suspend and revoke Tokyo Valentino’s OTC

pursuant to §78-45 is not authorized by its own Code and is an ultra vires act.

       183.    The County infringed Tokyo Valentino’s state law property rights in its

business license and violated Plaintiff’s substantive due process rights by applying §78-45

in an ultra vires manner not authorized by law.

       184.    In the alternative, the County infringed Tokyo Valentino’s state law

property rights in its business license and violated Plaintiff’s substantive due process rights

by applying §78-45 in an arbitrary and unreasonable manner in contravention to the

limitation on authority expressed in §78-31(a).


       WHEREFORE, Plaintiff prays for the following relief:

       A.      That the Court take jurisdiction over the parties and this cause;



                                        Page 49 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 50 of 88




       B.      That the Court declare that §78-45 and the Cobb County Business Licensing

Code unconstitutional as applied to Plaintiff because the use of the revocation power is

expressly limited to matters pertaining to taxes and the County is precluded from using that

power for regulatory purposes so that its application in this instance was ultra vires and in

violation of the Due Process Clause of the Fourteenth Amendment.

       C.      That the Court enter an order declaring that Tokyo Valentino has acquired

vested rights to operate a mixed retail store at its present location, including the sale of a

small quantity of adult Media and sexual devices; that the County’s new adult

entertainment code has no retroactive effect; and that the County may not cause the

forfeiture of Plaintiffs rights through a pretextual license revocation proceeding.

       D.      That the Court enter an injunction enjoining the County from suspending or

revoking Plaintiff’s OTC for any regulatory purpose not directly related to the assessment

and collected of the occupation license tax as revocation for any other purpose would be

ultra vires, in contravention of law and violative of the Due Process Clause of the

Fourteenth Amendment.

       E.      That this court award Plaintiff its recoverable costs recoverable costs,

including reasonable attorney’s fees pursuant to 42 U.S.C. §1988; and

       F.      That this Court award Plaintiff all other relief in law and in equity to which

it may be entitled.

                                        COUNT VI
                         (Violation of Equal Protection Claims)




                                       Page 50 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 51 of 88




       185.       Plaintiff realleges each and every allegation in paragraphs 1 through 19 and

21 through 100 of this Complaint and incorporates them herein by reference.

       186.       This is an action for declaratory relief pursuant to Title 28, U.S.C., §2201

brought against Defendant COBB COUNTY.

       187.       The County has selectively enforced its Business License Code by singling

out Plaintiff for adverse administrative action for the purpose of censoring its First

Amendment rights and destroying its substantive investment in a lawful business. The

motivations for that selective enforcement are discriminatory and invidious and are not

based on a fair and neutral application of the law.

       188.       The County objects to Tokyo’s Valentino’s business because it wishes to

censor adult Media of the kind distributed by Plaintiff and wishes to forbid the distribution

of sexual devices.

       189.       Having discovered that Tokyo Valentino’s format was not subject to

regulation as an adult bookstore or adult entertainment establishment under its prior Zoning

Code and prior Code of Ordinances, the County embarked on a three-part strategy to force

Plaintiff out of business:

       A.         First the County enacted a new adult entertainment code with modified

definitions which would categorize businesses such as Tokyo Valentino as “adult

bookstores” for the first time (primarily by adding sexual devices as a line of goods subject

to regulation).

       B.         Second the County manufactured a claim that Tokyo Valentino’s OTC was

subject to revocation based on statements that were substantially true when made, did not

                                         Page 51 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 52 of 88




affect the tax charged or collected and were, immaterial to any of the interests served by

the Business Licensing Code.

       C.      Third the County will withhold issuance of a new OTC in 2021 and future

years on the claim that Tokyo Valentino lost its grandfather status and is now subject to

the new adult entertainment ordinance.

       190.    The disparate treatment and selective enforcement is apparent when viewed

against the backdrop of the purpose of the Business Licensing Code (to generate revenues

for the County in the form of a tax) and the County’s administration of that Code over the

years and with respect to similarly situated businesses.

       191.    Tokyo Valentino submitted an open records request to the County to obtain

business licensing records which are in the exclusive possession and control over the

County. As alleged above, the County has not produced the requested records.

       192.    Despite the stonewalling on the County’s part, Tokyo Valentino has

obtained documentation from County records which allow it to identify a number of

comparable businesses which are similarly situated and which demonstrate the violation of

Plaintiff’s Equal Protection rights. The list of comparable businesses (subject to

supplementation through discovery and forced compliance with the outstanding open

records request) includes the following:

       ● Bath and Body Works – 4475 Roswell Road

       ● C.A. Merchandising LLC – 4290 Bells Ferry Road

       ● The Five Below, Inc. – 4101 Roswell Road

       ● Deisha Danielle Ltd Company – 3566 Tritt Springs Court, Northeast

                                       Page 52 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 53 of 88




        ● BBU Boutique– 5394 Cris Street

        ● Signature Gifts and Interiors – 4235 Merchant Walk Drive

        ● Target Corporation – 1401 Johnson Ferry Road

        193.     Tokyo Valentino asserts that the listed businesses are comparable to its

business and that the OTC applications filed by those businesses are effectively

indistinguishable from Plaintiff’s. Plaintiff alleges the following particulars:

        A.       Like Tokyo Valentino, each of the named businesses operates a retail store

which sells a variety or merchandise. Each can be characterized as a “general retail” store.

        B.       The actual products sold by each of the named businesses may vary

somewhat from the description provided on their respective OTC applications, but in no

greater kind or degree than Plaintiff’s application.

        C.       With the exception of the Target store, the named businesses appear to be

similar to Tokyo Valentino and to each other in terms of size (i.e square footage used for

retail sales).

        D.       Each of the businesses are located relatively close to Tokyo Valentino and

to each other and they served a comparable demographic and commercial market.

        E.       Each of the businesses applied for and obtained an OTC from Cobb County.

        F.       Each of the businesses described their retail format and inventory in general

terms like those used by Tokyo Valentino in its OTC application (utilizing such

descriptions as “retail store selling merchandise for $500.00 or less” and “retail sales of

personal care products”).




                                        Page 53 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 54 of 88




       G.      Each of the businesses was assessed an occupation license tax as a retail use

in the same or similar category as Tokyo Valentino.

       H.      The occupation license tax assessed against each business, with the possible

exception of Target, was similar to the $420.00 assessed against Tokyo Valentino.

       194.    As alleged above, the Director of the Cobb County Licensing Division

served a written demand on Tokyo Valentino on August 10, 2020 seeking specific

information concerning its product mix and inventory. See, Exhibit “G.”

       195.    The Cobb County Licensing Division did not serve a written demand on

any of the other identified businesses seeking information concerning their inventory or

product mix.

       196.    On information and belief, Tokyo Valentino alleges that the Cobb County

Licensing Division has never previously sent a written demand to any business other than

Tokyo Valentino seeking information concerning their inventory or product mix.

       197.    On information and belief, and based on the limited public records the

County has released to Plaintiff, Tokyo Valentino alleges that the County has never

previously sought to suspend or revoke an OTC for alleged misrepresentations in a license

application under §78-45(c)(2) of the Cobb County Code.

       198.    On information and belief, and based on the limited public records the

County has released to Plaintiff, Tokyo Valentino alleges that the County has never

previously sought to suspend or revoke an OTC for alleged misrepresentations to the public

under §78-45(c)(5) of the Cobb County Code.




                                      Page 54 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 55 of 88




          199.   On information and belief, and based on the limited public records the

County has released to Plaintiff, Tokyo Valentino alleges that the County has never

previously sought to suspend or revoke an OTC based on an alleged variance between the

use stated on an OTC application and the “principal activity / dominant line of business”

under §78-45(c)(4) of the Cobb County Code.

          200.   The revocation of Tokyo Valentino’s OTC is not based on any

misrepresentation associated with the assessment of the business tax or the collection of

same, but is motivated entirely by the County’s objection to the dissemination of adult

Media and sale of sexual devices by the Plaintiff, its desire to censor speech associated

with sexuality and eroticism, and its animosity towards Plaintiff’s principal officer.

          201.   There is no justification to treat Plaintiff differently from all other

businesses that have applied for and obtained OTCs from the County. The difference in

treatment between the Plaintiff’s business and similarly situated businesses is entirely

attributable to the County’s content-based objections to Plaintiff’s line of goods, in

particular its adult Media.

          202.   The County has intentionally treated the Plaintiff differently than others

similarly situated and there is no rational basis for the difference in treatment.

          203.   The County has infringed upon Plaintiff’s constitutional rights to speak

freely.

          204.   This Court should employ heightened scrutiny to conclude that there is no

compelling reason to treat Tokyo Valentino differently from all other businesses in the

community as Plaintiff’s speech rights are affected by the County’s ordinances and actions.

                                        Page 55 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 56 of 88




       205.    The County has treated Plaintiff differently for an invidious purpose and

with the specific intent of discriminating against Plaintiff and denying its rights.


       WHEREFORE Plaintiff prays for the following relief:

       A.      That this Court take jurisdiction over the parties in this cause.

       B.      That this Court declare that the County engaged in selective enforcement of

its Business Licensing Ordinance against Tokyo Valentino and that the suspension and

revocation of Plaintiff’s Occupation Tax Certificate violated Plaintiff’s Equal Protection

rights as guaranteed by the Fourteenth Amendment to the United States Constitution.

       C.      That the Court enter an order declaring that Tokyo Valentino has acquired

vested rights to operate a mixed retail store at its present location, including the sale of a

small quantity of adult Media and sexual devices; that the County’s new adult

entertainment code has no retroactive effect; and that the County may not cause the

forfeiture of Plaintiffs rights through a pretextual license revocation proceeding.

       D.      That this Court issue an Order enjoining the County from enforcing §78-45

of the Cobb County Code against Tokyo Valentino as the selective enforcement of that

provision, and the suspension and revocation of Plaintiff’s Occupation Tax Certificate

under that provision, violated Plaintiff’s Equal Protection rights as guaranteed by the

Fourteenth Amendment.

       E.      That this Court award Plaintiff its recoverable costs, including a reasonable

attorney’s fee pursuant to 42 U.S.C. § 1988; and

       F.      That this Court award Plaintiff all other relief in law and in equity to which

it may be entitled.

                                       Page 56 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 57 of 88




                  PETITION FOR WRIT OF CERTIORARI

       COMES NOW the Petitioner, 1290 CLOTHING CO, LLC, a Georgia limited

liability company doing business as Tokyo Valentino, by and through its undersigned

attorney, and petitions this Court for a Writ of Certiorari to the BOARD OF COUNTY

COMMISSIONERS OF COBB COUNTY, GEORGIA to review the Order of the said

Board rendered on or about October 27, 2020, concerning the revocation of Petitioner’s

Occupation Tax Certificate and says:

I.     BASIS FOR INVOKING JURISDICTION

       1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.

§1367, which provides that “in any civil action in which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.”

       2.      This Court further has jurisdiction under City of Chicago v. International

College of Surgeons, 522 U.S. 156, 118 S.Ct. 523 (1997). Under the Erie Doctrine, this

Court has the authority to apply Ga. Code Ann., §§ 5-4-1 and 5-4-3 to issue a writ of

certiorari to “any inferior judicatory” including County administrative tribunals. While

there is significant textual ambiguity in the County Code of Ordinances, it appears that the

County may provide for review of the Board’s decision by certiorari under §6-147(g)(5)(b)

of the Code. However, certiorari would be available as a matter of law even if the County



                                       Page 57 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 58 of 88




Code did not include an express provision allowing such review. See, Starnes v. Fulton

Cty. Sch. Dist., 233 Ga. App. 182, 185 (1998) (” But the failure to include in the law

express language permitting review by writ of certiorari does not negate or dispense with

the clear mandate of OCGA §5–4–1(a), which provides that a writ of certiorari shall lie for

the correction of certain errors by inferior tribunals.”); City of Cumming v. Flowers, 300

Ga. 820 (2017) (A quasi-judicial decision of a zoning board may be appealed

by certiorari even if the local ordinance does not so provide).

       3.      The decision of the Board of County Commissioners to revoke Tokyo

Valentino’s Occupation Tax Certificate was a quasi-judicial determination made after an

evidentiary proceeding. As such, certiorari is the appropriate form of judicial review. See,

generally, Housing Auth. of City of Augusta v. Gould, 305 Ga. 545, 552 (2019). When an

administrative body revokes a business license, certiorari is the only means of reviewing

that decision. See, Rozier v. Mayor, 310 Ga. App. 178, 179 (2011) (“[A] petition for

certiorari with the superior court was Rozier’s sole remedy to challenge the City Council’s

decision to revoke his liquor license…”).

       4.      Certiorari proceedings are a creature of statute in Georgia. “Certiorari

proceedings are considered ’special statutory proceedings’ subject to the provisions of the

1966 Civil Practice Act, except to the extent that specific rules of practice and procedure

conflict with the Act.” Buckler v. DeKalb Cty., 290 Ga. App. 190, 191 (2008). Under

Georgia law, it appears that the only jurisdictional requirement for filing a petition for

certiorari is obtaining a “sanction” from a Superior Court judge within thirty days of the

ruling by the inferior tribunal. See, O.C.G.A. § 5-4-6(b) (“The certiorari petition and writ

                                       Page 58 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 59 of 88




shall be filed in the clerk’s office within a reasonable time after sanction by the superior

court judge…”). Petitioner has obtained the requisite sanction from the Superior Court

Judge. A copy of the sanction is attached as Exhibit “R” to this Petition.

       5.      All other requirements for perfecting a writ of certiorari are procedural

matters as the statutes envision that defects in those procedures are subject to cure. See,

Wheeler v. Best,         S.E.2d     , 2020 WL 6041976 at *2 (Ga. Ct. App. Oct. 13,

2020), reconsideration den. (Nov. 4, 2020) (“Indeed, certiorari proceedings are amendable

at any stage and a valid bond may by amendment be substituted for a void bond or no bond

at all.”). Because Georgia’s other procedural requirements for processing certiorari

petitions are just that – procedures, Federal procedures will control over the state law

enactments. See, Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d

1245, 1259–60 (11th Cir. 2015) (“Under Erie, ’federal courts are to apply state substantive

law and federal procedural law.’ Hanna v. Plumer, 380 U.S. 460, 465, 85 S.Ct. 1136, 1141,

14 L.Ed.2d 8 (1965) …”). Where there is conflict between state and Federal procedures,

Federal procedures will prevail. See, Royalty Network, Inc. v. Harris, 756 F.3d 1351,

1359–60 (11th Cir. 2014).

       6.      Federal procedures governing certiorari are minimal and Petitioner has

complied with all of them or will comply within the time permitted by the Federal Rules.

The procedures for formatting and filing a petition for writ of certiorari in the Federal courts

are set forth in Rule 21, Fed.R.App.P. That Rule only requires that the applicant “fil[e] a

petition with the circuit clerk with proof of service on the respondents.” Rule 21(c),

Fed.R.App.P. The contents of the petition are also delineated and include the name of the

                                        Page 59 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 60 of 88




parties, the relief sought, the particular issues being litigated, and the basic facts and

argument as to why the writ should issue. See, Rule 21(a)(c)(2)(A) and (B), Fed.R.App.P.;

See, also, Rule 15, Fed.R.App.P. (Comparable procedures for review of agency orders).

The Federal procedures do not require the posing of a bond.

       7.      The reviewing court has the authority to address and correct any

assignments of error which are raised in the proceeding below: 3

       The writ of certiorari to a superior court shall lie for correction of errors
       committed by any inferior judicatory, or any person or board exercising
       judicial powers… The petition must set forth all of the grounds asserted as
       error but may include only those grounds that were insisted upon at trial or
       the hearing.

Willis v. Jackson, 148 Ga. App. 432, 433–34 (1978). This Court will not reweigh the facts

below, but will determine whether the factual findings were supported by record evidence.

In addition, the Court will review all errors of law:




3
   Petitioner maintains that each of the Federal claims asserted in Counts I through V above
are properly presented to this Court in the first instance as they involve a Federal Question.
However, to the extent that such constitutional arguments must be addressed by the Court
in its appellate capacity, under supplemental jurisdiction, all of those issues have been
preserved. As an administrative tribunal, the Board of County Commissioners lacks the
authority to consider any of Petitioner’s constitutional claims. See, Flint River Mills v.
Henry, 234 Ga. 385, 386 (1975) (“We recognized that where the constitutional validity of
a statute is challenged before an administrative hearing officer or board, such officer
or board is powerless to declare the Act unconstitutional, and resolution of
the constitutional question must await judicial review on appeal.”). However,
constitutional claims are preserved for judicial review when they are raised at the
administrative level. See, Id; see, also, Georgia Real Estate Comm’n v. Burnette, 243 Ga.
516, 516 (1979). Petitioner raised and preserved all of the issues addressed in this Petition
through argument of counsel before the Board and by filing written Motions on those
points. See, Exhibits M, N, O, P to this Complaint. The Board of County Commissioners
evaluated each of those Motions at the hearing and each was denied.

                                       Page 60 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 61 of 88




       The scope of review of a writ for certiorari to the superior court is “limited
       to all errors of law and determination as to whether the judgment or ruling
       below was sustained by substantial evidence.” City of Atlanta Govt. v.
       Smith affirmed that the substantial evidence standard is the functional
       equivalent of the “any evidence” standard. On appeal to this Court, our duty
       is not to review whether any evidence in the record supported the trial
       court’s decision, but whether the record supported the initial decision of the
       Board.

Forsyth Cty. v. Childers, 240 Ga. App. 819, 820 (1999); See, also, DeKalb Cty. v. Bull,

295 Ga. App. 551, 552–53 (2009).


II.    STATEMENT OF THE FACTS

       8.      Petitioner realleges the allegations contained in Paragraphs 1 through 93 as

if fully rewritten herein and further incorporates all Exhibits attached to this Complaint,

which, with the hearing transcript, are part of the record on appeal. 4 The salient facts set

forth in the Complaint may be summarized as follows:

       9.      Petitioner 1290 CLOTHING CO, LLC (“Tokyo Valentino”) owns and

operates a retail establishment at 1290 Johnson Ferry Road, Marietta, Cobb County,

Georgia 30068. The Tokyo Valentino business is a general retail store which principally


4
  Under Georgia law, the parties do not prepare the record on appeal in a certiorari
proceeding. Instead, the clerk of the lower tribunal must “certify and send up all the
proceedings in the case to the superior court” O.C.G.A. § 5-4-3; See, also, Ultra Grp. of
Companies, Inc. v. Inam Int’l, Inc., 354 Ga. App. 304, 305–06, 840 S.E.2d 708, 709–10
(2020) This Court does not have the authority to direct the Clerk of the Board of County
Commissioners to assemble the record. However, that does not present an obstacle to
Petitioner’s certiorari action because the Erie Doctrine specifies that Federal procedural
rules will control. The Federal Rules of Appellate Procedure contemplate that the parties
can assemble or supplement the record when the agency clerk fails to furnish a complete
record. See, Rules 16 and 17, Fed.R.App.P.; See, also, Nat’l Ass’n of State Util. Consumer
Advocates v. F.C.C., 457 F.3d 1238, 1248 (11th Cir. 2006) (“We have discretion to correct
the administrative record to ‘supply any omission from the record or correct a
misstatement.’ Fed. R.App. P. 16(b).”).
                                       Page 61 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 62 of 88




sells apparel, accessories and miscellaneous consumer goods. In addition to those products,

Tokyo Valentino stocks and displays an assortment of novelty items, including handcuffs,

whips, cologne, perfume, gels, creams, soaps, swings, and candles. A portion of those

novelty items consists of adult products, including dildos, vibrators, and other devices

commonly used to stimulate human genitalia. In addition to displaying and selling the non-

media items described above, Tokyo Valentino advertises, stocks and displays sexually

explicit media (“the Media”). The Media (including DVDs and magazines) displayed and

sold at Tokyo Valentino is non-obscene, constitutionally-protected erotic speech.

       9.      Defendant MIKE BOYCE, KELI GAMBRILL, BOB OTT, JOANN

BIRRELL, and LISA CUPID are the members of the Board of County Commissioners of

Cobb County. The Board is the administrative entity responsible for reviewing licensing

decisions of the Business License Division of the Cobb County Community Development

Agency, including decisions to deny, suspend or revoke Occupation Tax Certificates. The

Board rendered the decision subject to this Petition.

       10.     The County requires all businesses to apply for and obtain an occupation

tax certificate. The regulations pertaining to occupation taxes and regulatory fees are found

in Part I, Chapter 78, Article II of the Cob County Code and are codified as §§78-31

through 78-47 (“the Business Licensing Code”). A copy of the Business Licensing Code

is attached as Exhibit “A” to this Petition.

       11.     The specific requirement that businesses obtain an occupation tax certificate

is found in §78-31(a):




                                        Page 62 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 63 of 88




       … [A]ll persons, including professional corporations, engaged in business
       in the unincorporated area of the county are hereby required to register their
       business or office and obtain a business registration certificate therefor, and
       pay the amount now or hereafter fixed as the occupation tax thereon.

       12.     The occupation license tax implemented by the Business Licensing Code

is intended to generate revenue for the County and is not intended as a regulatory

measure:

       The occupation tax levied in this section is for revenue purposes only and
       is not for regulatory purposes.

§78-31(a), Cobb County Code.

       13.     The amount of the occupation license tax assessed against a business is not

based on the products sold or the mix of products in a general retail store such as

Petitioner’s. Instead, the tax is calculated based on gross receipts:

       Sec. 78-34. - Basis for fees; schedule of fees.

       (a) Every business subject to this chapter shall pay a fee based on gross
       receipts of the business or practitioner in combination with the profitability
       ratio for the type of business, profession or occupation as measured by
       nationwide averages derived from statistics, classifications or other
       information published by the United States Office of Management and
       Budget, the United State Internal Revenue Service, or successor agencies of
       the United States.

       14.     Petitioner submitted its application for an occupation tax certificate on or

about March 2, 2020. Plaintiff described its general retail business in the following terms:

       Retail – clothing, undergarments, shows, games, cards & other misc.

See, Exhibit “B” to this Complaint.

       15.     Petitioner did not specifically list adult Media or sexual devices in its

application for four reasons:

                                        Page 63 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 64 of 88




       A.      Disclosure of specific inventory and product was not required by the Cobb

County Business Licensing Code or on the application itself.

       B.      Petitioner’s product mix was irrelevant to the determination of the tax to be

levied which is based only on gross receipts of the business.

       C.      The adult Media and the sale of sexual devices are not the principal activity

/ dominant line of products sold. Rather, Tokyo Valentino was and remains a general retail

store primarily selling clothing and accessories

       D.      Petitioner was not an adult business or sexually oriented business under the

Ordinance then in effect.

       16.     At the time it obtained its license, and at the time it opened for business,

Tokyo Valentino did not fall within the definition of an “adult entertainment

establishment” because it offered no live entertainment, it did not fall under the definition

of “adult bookstore” because its stock of adult Media was below the threshold established

by the Ordinance, and the sale of sexual devices was not regulated at all by the Ordinance.

The relevant definition then in effect read as follows:

       Adult bookstore means an establishment having 25 percent or more of its
       stock in trade, books, printed material, magazines or other periodicals which
       are distinguished or characterized by their emphasis on matter depicting,
       describing or relating to specified sexual activities or specified anatomical
       areas, or an establishment with a segment or section, comprising 25 percent
       or more of its total floorspace, devoted to the sale or display of such
       material, or with 25 percent or more of its net sales consisting of printed
       material which is distinguished or characterized by its emphasis on matter
       depicting, describing or relating to specified sexual activities or specified
       anatomical areas.

See, §78-321, “adult bookstore,” County Code.



                                       Page 64 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 65 of 88




       17.     The License Director assessed the correct tax against Petitioner for 2020

based on Petitioner’s application: $420.00.

       18.     Tokyo Valentino paid the necessary tax on or about March 9, 2020 and

obtained the physical certificate from the County. See, Exhibit “D” to this Complaint.

       19.     On September 8, 2020, Ms. Webb, the County’s Business License Division

Manager, issued an administrative order suspending Tokyo Valentino’s OTC alleging

violations of four provisions of the County Code. A copy of the September 8, 2020

suspension order is attached as Exhibit “I” to this Complaint.

       20.     The grounds for suspending or revoking a license are set forth in §78-45(c):

       (c) A business registration application or certificate under this chapter
       may be denied, suspended or revoked only if one or more of the following
       exists:

               (1) The applicant or licensee has failed to obtain any paper or
       document necessary in pursuance of its business as may be required by any
       office, agency or department of the county, state or United States under
       authority of any law, ordinance or resolution of the county, state or United
       States.

              (2) The applicant or licensee has supplied false information to the
       supervisor of the business license office.

               (3) The applicant or licensee has violated any ordinance, law, or
       resolution that regulates such business.

               (4) The applicant or licensee has failed to pay any fee to the
       county, has failed to make a return or pay a tax due to the tax commissioner
       of the county, the county business license division, or any other agency of
       the county government or has otherwise failed to comply with the
       provisions of this chapter or any other chapter of this Code of Ordinances.

              (5) The applicant or licensee during the 12 months next preceding
       has engaged in misrepresentation of facts, whether through advertisement
       or through any form of direct communication, oral or written, which is

                                      Page 65 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 66 of 88




       intended to mislead the public or any party with whom the licensee deals in
       pursuance of the licensed business. By way of illustration only, and without
       limiting the scope of this subsection, the term “due cause” as used in this
       section shall consist of any act or practice designated as unlawful in
       O.C.G.A. § 10-1-393(b)(1) - (11) or declared by the administrator of the
       Fair Business Practices Act to be unlawful pursuant to regulations made
       under O.C.G.A. § 10-1-394, subject to the exemptions contained in
       O.C.G.A. § 10-1-396.

             (6)    Allowing any condition on the licensed premises that
       endangers public health or safety.

       21.     The initial decision of the supervisor of the business license office is subject

to review / appeal to the Cobb County Board of Commissioners, which has the authority

to confirm or overrule the supervisor’s determination:

       Sec. 78-45. - Denial, suspension and revocation of license.
       …
       (b) … This action shall be reviewed at the next regular meeting of the
       board of commissioners, or, at the request of the license holder, a special
       meeting of the board of commissioners may be called within three days after
       such request is filed with the business license office. If the board of
       commissioners affirms the decision of the supervisor, then the license shall
       be permanently revoked. If the decision of the supervisor is reversed, then
       the license shall be returned to the licensee immediately.

       22.     The Cobb County Code of Ordinances specifies that the procedures for the

revocation hearing before the Board of County Commissioners are as “specified in section

6-147(b).” See, §78-45(a), Cobb County Code. However, §6-147(b) includes no

procedures at all, but reads as follows:

       (b) The police department shall notify the business license division
       manager of any violation of section 6-147(a).

       23.     On or about September 10, 2020, Tokyo Valentino sent a lengthy open

records request to Ms. Webb, the County’s License Division Manager, seeking a variety of


                                       Page 66 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 67 of 88




records including OTC applications filed by similar businesses, its past treatment of errors

or omissions in license applications and information concerning prior suspension and

revocation hearings. See, Exhibit “J” to this Complaint.

       24.        The open records sought by Tokyo Valentino were in the exclusive

possession of the County and Tokyo Valentino had no access to those records but through

an open records request.

       25.        The OTC revocation hearing was conducted by the Board of County

Commissioners on October 27, 2020. See, generally, Minutes, Exhibit “Q” to this Petition.

       26.        At the commencement of the proceeding, Petitioner’s counsel filed and

argued a Motion for Continuance based on the County’s failure to respond to the open

records request and the fact that the documents sought were crucial to Petitioner’s defense.

See, Exhibit L.

       27.        Respondent denied the Motion for Continuance. See, Exhibit “Q” at 33.

       28.        The County’s evidence at the hearing consisted of:

       A.         Evidence that Tokyo Valentino sold sexual devices.

       B.         Evidence of a corporate dispute between Tokyo Valentino and its former

manager resulting in her disassociation from the business;

       C.         Statements made to the press concerning Petitioner’s business plans for the

Tokyo Valentino store.

       29.        The County never argued that it would have levied a different amount had

Plaintiff disclosed that it sold a small amount of adult Media and sexual devices in addition

to clothes, accessories and sundries. See, generally, Minutes, Exhibit “Q.”

                                         Page 67 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 68 of 88




        30.     No evidence or testimony was introduced at any time which would show

that the County assessed the wrong tax based on any representation or misrepresentation

of the Petitioner, either to County officials or to the public at large.

        31.     At the conclusion of the evidentiary hearing, the Board voted unanimously

to revoke Petitioner’s Occupation tax certificate on the following grounds:

        …Occupation Tax Certificate OCC027788 is permanently revoked, for due
        cause having been shown that:

               1.       Licensee has supplied false information to the supervisor of
        the business license office. Section 78-45(c)(2);

                2.     Licensee has failed to comply with the provisions of chapter
        78 by failing to have a valid Occupation Tax Certificate for the principal
        activity/ dominant line of business the business. Section 78-45(c)(4);

               3.      Licensee, during the previous 12 months, has engaged in
        misrepresentation of facts which is intended to mislead the public or any
        party with whom the licensee deals in pursuance of the licensed business.
        Section 78-45(c)(5).

See, Minutes, Exhibit “Q” at 36.

        32.     This Petition for Certiorari is timely filed.


III.    ASSIGNMENT OF ERROR

        33.     Petitioner tenders the following assignment of errors:

        A.      The Board violated Petitioner’s due process rights and abused its discretion

when it refused to grant a continuance based on Tokyo Valentino’s inability to obtain

documents in the County’s sole possession which were necessary to its defense and subject

to a timely open records request.




                                        Page 68 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 69 of 88




       B.      The Board violated Petitioner’s due process rights by conducting a hearing

on an ad hoc basis in the absence of any ordinance specifying procedures or fixing a

standard of review.

       C.      The Board misapplied the Business Licensing Code by utilizing it for

regulatory purposes rather than for revenue-generating purposes as the text of the law

requires.

       D.      The Board erred in revoking Tokyo Valentino’s OTC in the absence of any

evidence tending to show that the Licensing Division assessed the wrong tax or was

thwarted in its ability to collect the business tax on account of any statement,

misrepresentation, action or omission of the Petitioner.


IV.    RELIEF SOUGHT

       34.     The Petitioner request the Court to grant this Petition for Writ of Certiorari

and quash the decision of the Respondents, in their capacity as member of the Board of

County Commissioners of Cobb County, to revoke Petitioner’s occupation tax certificate

because that Order departed from the essential requirements of the law, denied Petitioner

due process and the findings were not supported by substantial competent evidence.


V.     SCOPE OF REVIEW.

       35.     Almost all Petitioner’s assignments of error involve legal issues which will

be considered by this Court de novo. Only a single factual issue is presented – whether the

County introduced any evidence to show that Tokyo Valentino made any misrepresentation




                                      Page 69 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 70 of 88




that would have led to a different tax assessment. That factual issue is evaluated under a

more deferential standard:

       “Judicial review of an administrative decision requires the court to
       determine that the findings of fact are supported by ‘any evidence’ and to
       examine [de novo] the soundness of the conclusions of law that are based
       upon the findings of fact.” Pruitt Corp. v. Ga. Dept. of Cmty. Health, 284
       Ga. 158, 160, 664 S.E.2d 223 (2008) (citation omitted). We are therefore
       “authorized to reverse or modify the agency decision upon a determination
       that the agency’s application of the law to the facts is erroneous.” Id. at 161,
       664 S.E.2d 223. See also, e.g., Sawnee Elec. Membership Corp. v. Ga. Pub.
       Svc. Comm., 273 Ga. 702, 706, 544 S.E.2d 158 (2001) (“[W]e are
       authorized to make an independent determination as to whether the
       interpretation of the administrative agency correctly reflects the plain
       language of the statute and comports with the legislative intent.”).

Premier Health Care Investments, LLC v. UHS of Anchor, L.P.,           S.E. 2d , S19G1491,

2020 WL 5883325 at *5 (Ga. Oct. 5, 2020); See, also, Clayton Cty. v. New Image Towing

& Recovery, Inc., 351 Ga. App. 340 (2019) (“Because ‘the substantial-evidence standard

is effectively the same as the any-evidence standard,’ courts apply the any-evidence

standard when reviewing issues of fact. … But when reviewing a question of law, such as

the interpretation of a zoning ordinance, the scope of review is de novo.”); Bd. of Zoning

Adjustment of Atlanta v. Fulton Fed. Sav. & Loan Ass’n, 177 Ga. App. 219, 221 (1985)

(Court evaluates the decision of an administrative tribunal to determine “[w]hether the

agency acted beyond the discretionary powers conferred upon it, abused its discretion, or

acted arbitrarily or capriciously with regard to an individual’s constitutional rights.”

(citation omitted)).


VI.    ARGUMENT.




                                       Page 70 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 71 of 88




       36.     Tokyo Valentino has a protectable property interest in its Occupation Tax

Certificate which is recognized under Georgia law:

       [T[he “right/privilege” dichotomy is no longer availing since “relevant
       constitutional restraints limit state power to terminate an entitlement
       whether the entitlement is denominated a ‘right’ or a ‘privilege.’” Bell v.
       Burson, 402 U.S. 535, 539, 91 S.Ct. 1586, 1589, 29 L.Ed.2d 90 (1971). See
       also City of Atlanta v. Hill, 238 Ga. 413, 414, 233 S.E.2d 193 (1977), where
       this court noted that “the death knell has been sounded to the right-privilege
       distinction.”
       …
        A license which entitles the holder to operate a business and the continued
       possession of which “may become essential in the pursuit of a livelihood”
       is a protectable property interest under the Due Process Clause. Bell v.
       Burson, supra, 402 U.S. at 539, 91 S.Ct. at 1589. A law which provides that
       a license can be suspended or revoked only upon proof of certain
       contingencies “has engendered a clear expectation of continued enjoyment
       of [the] license absent proof of culpable conduct” and has thereby given the
       license holder a “legitimate ‘claim of entitlement.’ [Cit.]” Barry v.
       Barchi, 443 U.S. 55, 65, n. 11, 99 S.Ct. 2642, 2649, n. 11, 61 L.Ed.2d 365
       (1979). [Further citation omitted]… Marietta’s ordinance contains a list of
       grounds for the denial of an application for a liquor license (Marietta City
       Code §8–8–2–130) and provides that a granted license is subject to
       revocation or suspension only upon the occurrence of specified events:
       conviction of a violation of the city code’s liquor licensing provisions or
       any state or federal law, or revocation by the State of the license it issued
       for the manufacture or sale of alcoholic beverages. Marietta City Code §8–
       8–2–220(B) and (C). Since Marietta’s city code sets forth the criteria which,
       if met, results in the issuance of a license, and specifies that a liquor license
       issued by the city can be suspended or revoked only upon a showing of
       cause, the city code created a protectable property interest in the license.
       Barry v. Barchi, supra, 443 U.S. at 64, 99 S.Ct. at 2649; Richardson v. Town
       of Eastover, 922 F.2d 1152, 1156 (4th Cir.1991). See also Harris v.
       Entertainment Systems, supra, 259 Ga. at 704, 386 S.E.2d 140, where this
       court, while expressly declining to determine the nature of the licensee’s
       property interest, concluded that the licensee had a sufficient property
       interest in the license to permit a court of equity to enjoin a criminal
       prosecution

Goldrush II v. City of Marietta, 267 Ga. 683, 695–96 (1997); See, also, Georgia Prof’l

Standards Comm’n v. Lee, 333 Ga. App. 60, 64–65 (2015) quoting Gee v. Professional

                                       Page 71 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 72 of 88




Practices Comm., 268 Ga. 491, 493(1) (1997) (“[O]nce the State issues a professional

license, such as the teaching license at issue in this case, its continued possession may

become essential in the pursuit of a livelihood. …. In such cases, the licenses are not to be

taken away without that procedural due process required by the Fourteenth Amendment.”).

Accordingly, the Board could not revoke Tokyo Valentino’s OTC without affording it due

process under both the U.S. Constitution and Georgia law.


       A.         THE BOARD OF COUNTY COMMISSIONERS VIOLATED
                  PETITIONER’S PROCEDURAL DUE PROCESS RIGHTS.

                  (1)    The Board Abused its Discretion by Failing to Grant Petitioner
                         a Continuance to Obtain Documents in the County’s Possession.

       37.        It is hornbook law that “applications for continuances are addressed to the

sound legal discretion of the court” and that “grant or denial of a continuance will not be

disturbed absent a showing of an abuse of discretion.” Halthon-Howard v. State, 234 Ga.

App. 229, 229 (1998). And while the Board of County Commissioners enjoy the same

latitude as a court in determining whether to grant a continuance, its discretion is not

without limits.

       38.        Petitioner sought specific licensing records and records of administrative

proceedings related to the County’s Business Licensing Code. Those records are

maintained by the County in databases that are not immediately accessible to the general

public. Instead, members of the public, including Tokyo Valentino, have to submit an open

records request to the County to obtain those records in the County’s possession. Under

Georgia law those records are supposed to be made available upon request “without delay.”


                                         Page 72 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 73 of 88




See, O.C.G.A. §50-18-70 (“The General Assembly further finds and declares that there is

a strong presumption that public records should be made available for public inspection

without delay.”).

       39.     Petitioner filed a timely open records request with the County, many weeks

before the license revocation hearing. Not coincidentally, the person in charge of those

records is the County’s Business License Division Manager, Ellisia Webb – the same

individual who decided to suspend Tokyo Valentino’s OTC. The County provided a

smattering of requested documents but advised that the bulk of them (involving over

$3,000.00 worth of research costs) were not immediately available. See, Letter of

September 17, 2020, attached as Exhibit “S” to this Petition. The County made no further

effort to comply with Petitioner’s open records request in contravention to Georgia law.

See, O.C.G.A. §50-18-70.

       40.     When it became clear that the County would not produce those records prior

to the revocation hearing, Tokyo Valentino filed a written Motion for Continuance. Tokyo

Valentino recounted its efforts to obtain those documents and expressly asserted that they

were necessary to its defense. See, Exhibit “L.” Petitioner requested a continuance of 30

days in order to give the County additional time to comply with the records request or,

barring compliance, sufficient time for Petitioner to compel compliance through the courts.

See, Id.; See, generally, O.C.G.A. § 50-18-73 (Providing a private cause of action to force

government to produce public records). The Board denied the Motion for Continuance.

See, Exhibit “Q” at 33.




                                      Page 73 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 74 of 88




        41.     The Board abused its discretion when it denied Petitioner’s Motion for

Continuance. As shown above, those records were necessary to support Tokyo Valentino’s

constitutional defenses based on Equal Protection and violation of the First Amendment as

well as the claim that the Board exceeded its lawful authority by using the Business

Licensing Code for regulatory purposes (which was at variance with both the text of the

law and with long-established practices which would have been demonstrated by the

records at issue). Recent cases involving similar facts have resulted in repeated findings

that continuances are mandated in such circumstances and that the failure to grant the

continuance represents an abuse of discretion.

        42.     The Georgia Court of Appeals recently reversed a conviction because the

trial court failed to grant a continuance in the face of a discovery violation by the State. In

Williams v. State, 356 Ga. App. 19 (June 29, 2020), the prosecutor failed to disclose the

fact that a witness would offer opinion testimony as a “gang expert.” The defense counsel

immediately moved for a continuance to retain its own gang expert. The continuance was

denied and a motion for new trial based on the failure to grant a continuance was also

denied. The appellate court found that the defendant had appropriately raised the State’s

discovery violation as grounds for continuance and that the trial court abused its discretion

in failing to grant that reasonable relief:

        This exchange reflects that Williams’s motion for a continuance was
        premised on the State’s failure to comply with the Criminal Discovery Act
        and was understood as such by the trial court and the State. Accordingly,
        the trial court erred in concluding that Williams’s waived this claim of error.
        Cf. Spencer, 296 Ga. App. at 831 (1), 676 S.E.2d 274 (a defendant waives
        an objection to a violation of the Criminal Discovery Act where he fails to



                                         Page 74 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 75 of 88




        request any of the relief available under OCGA §17-16-6, including a
        continuance).
        …
        [G]iven defense counsel’s accurate description of the testimony she
        contemplated a gang expert would provide on behalf of her client, we find
        the trial court abused its discretion in denying Williams’s motion for a
        continuance. See Livingston v. State, 266 Ga.501, 503 (1), 467 S.E.2d 886
        (1996) (given the State’s failure to comply with the reciprocal provisions of
        the Criminal Discovery Act, the trial court abused its discretion in denying
        defendant’s motion for a continuance). See also Rhodes v. State, 200 Ga.
        App. 193, 194 (1), 407 S.E.2d 442 (1991) (“In the exercise of discretion,
        the trial judge has to consider the facts and circumstances of each case to
        determine what the ends of justice require ....”) (citation and punctuation
        omitted).

Id. at 29–31.

        43.     Livingston v. State, 266 Ga. 501 (1996), is one of the cases relied on by

Williams v. State. In Livingston, the defendant’s attorney served some discovery requests

on the State for witness information and other data in the sole possession of the prosecution.

The prosecutor believed that the State was not obligated to respond to the discovery

requests under applicable law. However, the law had changed in the interim. Defense

counsel moved for a continuance which was denied. The failure to grant a continuance was

held to be legal error:

        This is a case in which “something more” has been shown. Defense counsel
        followed the dictates of the statute and the prosecutor failed to do so, relying
        on prior law and denying that the new statute changed his obligation to make
        discovery. The trial court, though it did not explain the basis for denying
        the continuance, apparently accepted the prosecutor’s too-limited
        interpretation of the statute and forced Livingston to trial six days after
        indictment without the discovery to which he was entitled. The effect of that
        ruling was that counsel did not have a meaningful opportunity to examine
        the evidence against Livingston.

        While the appellate courts have a duty to ensure that defendants are not
        brought to trial with such haste that the defense is prejudiced, we also have

                                        Page 75 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 76 of 88




       a duty to prevent defendants from delaying proceedings by frivolous
       motions and requests. “For this reason, [appellate courts] will find the denial
       of requests for continuance in situations such as this to be error only with
       great reluctance.” Williams v. State, 144 Ga.App. 410(1), 241 S.E.2d 261
       (1977). We must reluctantly conclude, as did the Court of Appeals
       in Williams, that this is a case in which the denial of the motion for
       continuance was an abuse of discretion requiring reversal. Under the
       particular circumstances of this case - the short time between indictment
       and trial and the prosecutor’s failure to comply with the new discovery
       statute, based on a misunderstanding of its requirements - the trial court’s
       denial of the continuance was an error which entitles Livingston to a new
       trial.

Id. at 502–03.

       44.       Georgia Prof’l Standards Comm’n v. Lee, 333 Ga. App. 60 (2015), presents

a similar lesson and similar result in the context of an administrative proceeding. The

respondent in that case was entitled under state law to compel the attendance of witnesses

by subpoena. Short notice was given of the hearing and the respondent moved for a

continuance in order to secure his witnesses through use of the subpoena power. The

continuance was denied and the reviewing court found this to be an abuse of discretion:

       While the PSC frames the argument as whether the ALJ was absolutely
       required to continue the hearing to enforce Lee’s subpoenas, the question is
       whether the ALJ abused its discretion in denying the request and thus
       violated Lee’s due process rights.

       Considering the length of time between Lee’s request for a hearing and the
       hearing itself, the superior court did not err in concluding that the ALJ’s
       ruling denying Lee the right to present evidence from her witnesses was an
       abuse of discretion and a violation of Lee’s rights to due process.

Id. at 65–66.

       45.       In this case, the Cobb County Board controlled all of the strings. The records

sought by Tokyo Valentino are County records. The custodian who possessed all of those



                                        Page 76 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 77 of 88




records was a County employee. It is not clear whether the failure to produce those records

was intentional or a bureaucratic oversight. The end result, however, was the same: the

County did not produce records it alone possessed which were crucial to Tokyo Valentino’s

defense. At the very least, there is an appearance of impropriety when the official who

initially suspended the license and was the County’s chief witness was also the official who

withheld the documents Tokyo Valentino needed to defend itself.

       46.     While Tokyo Valentino was prejudiced by having to defend itself with both

hands tied behind its back, the County would have suffered no harm from a 30-day

continuance. Tokyo Valentino had already paid its tax for 2020 and the OTC tax for 2021

was not yet due. The County would not have had to call a special meeting in order to

accommodate a continuance; it could merely have scheduled the hearing at its next regular

meeting the following month. In short, there was obvious prejudice to the Petitioner, no

harm to the County and absolutely no reason not to grant the requested continuance.

       47.     When all this was pointed out to the County and a request was made to delay

the proceedings long enough to obtain the required records, the County refused outright.

In its rush to judgment, the Board abused its discretion and trampled on Tokyo Valentino’s

due process rights.


               (2)     The Lack of Established Procedures set forth in the Code of
                       Ordinances Deprived Petition of its Due Process Rights.

       48.     Petitioner has shown that Cobb County has not adopted any procedures to

guide its decision to suspend or revoke an occupation tax certificate. It may be that the

County intended to do so, but it is clear that, in the event, no such procedures exist. The


                                      Page 77 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 78 of 88




Business Licensing Code does not include any procedures or standards of proof, but

purports to incorporate them by reference from another section of the Code. In particular,

the Business Licensing Code says that its procedures will be as “specified in section 6-

147(b).” See, §78-45(a), Cobb County Code. Unfortunately, §6-147(b) includes no

procedures at all, but reads as follows:

       (b) The police department shall notify the business license division
       manager of any violation of section 6-147(a).

       49.     In the absence of any established procedures, the County did conduct a

hearing of sorts, took testimony and heard argument. The problem was that the Petitioner

and its counsel had no notice of what procedures would apply, what the standard of proof

would be, who bore the burden of moving forward with the evidence and what evidence

would be allowed. This was all made up on the fly on an arbitrary and ad hoc basis.

       50.     A first step in determining the adequacy of due process protections is to

determine what process is provided by law. See, Bentley v. Chastain, 242 Ga. 348, 352,

249 S.E.2d 38, 41 (1978) (“[T]he focus of the courts in reviewing administrative decisions

should be to evaluate the extent of discretion delegated to that agency and to see that the

agency acts within the limits of its discretion in order to protect individuals against the

unnecessary and uncontrolled use of that power. The focus is controlling discretion through

administratively established standards and safeguards.”). Here, there was no telling what

law would apply because there was no law. The ability to adopt arbitrary procedures

renders the process suspect from the beginning. Georgia law provides that a reviewing




                                       Page 78 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 79 of 88




court must examine whether an administrative body acted in accordance with applicable

law. That law is necessary to control and confine the discretion of the administrative body.

       51.     The Board abused its discretion when it refused Tokyo Valentino’s request

for a continuance. It also applied the wrong law as will be alleged below. In the absence of

any established procedures in the Business Licensing Code, Petitioner could not help but

suffer prejudice. Georgia law does not tolerate arbitrary licensing decisions:

       Folsom also argues, however that the Ordinance violates dues process
       because it fails to set forth any ascertainable standards for determining
       whether a violation of state or federal law justifying license revocation has
       in fact occurred. The Ordinance allows the City Council to revoke or
       suspend a license if they determine, “to their own satisfaction,” that
       any violation of law has occurred. We agree with Folsom that the
       discretionary nature of the City Council’s revocation authority, combined
       with the complete absence of any ascertainable limits as to the types
       of violations that would justify revocation, violates the license holder’s
       rights to due process.

               Under Georgia law, “the suspension or revocation of [alcohol]
       permits or licenses shall be in accordance with the following guidelines
       of due process ... (1) [t]he governing authority shall set forth ascertainable
       standards in the local license ordinance upon which all decisions pertaining
       to these permits or licenses shall be based.” Ordinances pertaining to the
       issuance or revocation of liquor licenses in Georgia must provide
       “sufficient      objective standards to     control     the     discretion    of
       the governing authority and adequate notice to applicants [or licensees] of
       the criteria for issuance [or revocation] of a license.”
       …
               In this case, to the contrary, there are no such limits on the council’s
       discretionary revocation authority, and no “ascertainable standards” to
       guide or limit the grounds for the Council’s decision. The Ordinance
       authorizes the Council to revoke an alcohol license if it determines in its
       own discretion that any legal violation has occurred. That type of absolute
       discretion in both the determination of the occurrence of the violation as
       well the relevance of the violation does not comport with basic principles
       of due process or the statutory requirements. “Absolute and uncontrolled
       discretion by governing authorities to issue [or revoke] licenses invites
       abuse, and exercise of discretion by states and local governments must be

                                       Page 79 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 80 of 88




        tempered with ascertainable standards…” Accordingly, that part of the
        Jasper Ordinance authorizing license revocation for any legal violation that
        the Council determines to its own satisfaction to have
        occurred violates basic principles of due process and cannot stand.

Folsom v. City of Jasper, 279 Ga. 260, 263–65 (2005); See, also, Davidson Mineral

Properties, Inc. v. Monroe County, 257 Ga. 215, 216(1) (1987) (Resolutions giving the

Board of Commissioners absolute discretion to grant or deny construction permits with no

standards whatsoever to control that discretion and without providing any notice to

applicants of the criteria for the issuance of permits were too vague to be enforced).

        B.      THE BOARD APPLIED THE WRONG LAW WHEN IT USED A
                REVENUE-GENERATING ORDINANCE FOR REGULATORY
                PURPOSES.

        52.     This Court will review de novo the decision of a lower administrative

tribunal to ensure that it applied the correct law. See, generally, Guhl v. Pinkard, 243 Ga.

129, 130 (1979) (“[T]he constitutionality of legislative enactments, including zoning

ordinances, are questions of law for the courts.”). In this case, the Board took a limited

licensing law intended for a single purpose – to raise revenues – and applied it in an

inappropriate fashion to shutter Petitioner’s business with the intent to effect a forfeiture

of Tokyo Valentino’s vested rights. Tokyo Valentino showed that it is properly classified

as a general or mixed retail store as it sells a variety of consumer goods on a retail basis. It

most definitely was not an “adult business” or an “adult bookstore” as it met none of the

criteria for regulating those businesses under the law in effect when it applied for its OTC.

Finding itself stymied in its ability to regulate a business it clearly did not favor, the Board

resorted to illicit means to close the store.



                                         Page 80 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 81 of 88




       53.     The occupation license tax implemented by the Business Licensing Code is

intended to generate revenue for the County and is not intended as a regulatory measure:

       The occupation tax levied in this section is for revenue purposes only and
       is not for regulatory purposes.

§78-31(a), Cobb County Code.

       54.     There was no argument at the revocation hearing that Tokyo Valentino

failed to pay its occupation tax. Neither was there any argument or evidence that Tokyo

Valentino made some misrepresentation that led the County to assess an incorrect tax. To

the contrary, the County was fine with the $420.00 assessed against and paid by Tokyo

Valentino. Neither did the County argue or prove that anything Tokyo Valentino did or

said made its collection of the tax more difficult. For instance, there was no allegation that

Tokyo Valentino had provided an incorrect address so that County personnel couldn’t

communicate with representatives of the company about matters of consequence.

       55.     A review of the minutes of the revocation hearing show that there was no

discussion or testimony related to taxation at all. Instead, the County’s witnesses and

evidence concerned the product mix at Tokyo Valentino’s store – and not just any product

mix. The County’s attorney and witnesses were focused on dildos and sex toys. The

County’s attorney and witnesses did not suggest that dildos and sex toys are supposed to

be taxed differently than pipes and panties. Rather, their interest was exclusively of the

prurient variety. However, that is not a legal basis for assessing the occupation licensing

tax nor does it provide a legal basis to revoke Tokyo Valentino’s properly and lawfully-

issued OTC.



                                       Page 81 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 82 of 88




       56.     The Board was not at liberty to ignore the standards in the code or to adopt

new standards not reduced to writing: 6

       [M]unicipal authorities… ‘are not vested with a discretion to grant or
       refuse licenses or to revoke such licenses at… will.”
       …
       The fact that one may violate any law of the state will not of itself confer
       upon a municipality authority to refuse or revoke a license to carry on a
       business which in itself is perfectly lawful, even though the licensee may be
       or become guilty of creating a nuisance at his place of business; since a
       nuisance may be abated by a proceeding brought for that purpose.” ….
       …
       The ordinance in the present case is discriminatory, for it allows
       the arbitrary granting of the permit to some and the refusal to others. It is
       the denial of a property right to a citizen without just and adequate
       compensation being paid therefor. The granting of hearing before a
       commission who have arbitrary power to grant or refuse a permit is of itself
       a denial of the due process clause of the Constitution of this state. The court
       erred in overruling the petition for certiorari.

Jones v. City of Atlanta, 51 Ga. App. 218 (1935). Less venerable cases make the same

point. See, e.g., Fleck & Associates, Inc. v. City of Atlanta, 260 Ga. 105 (1990) (Plaintiff

was entitled to an injunction staying enforcement of city’s revocation of its business


6
  A course of dealing can sometimes illuminate licensing practices and procedures where
the implementing legislation is ambiguous. See, generally, Suttles v. Nw. Mut. Life Ins.
Co., 193 Ga. 495, 516, 19 S.E.2d 396, 408 (1942) (Administrative interpretation and
practice, continued for a long period, could be used as an aid in construing statute only
when statute is ambiguous and susceptible of different interpretations). To the extent past
practices are relevant to the Board’s interpretation of the Business Licensing Code, it is
apparent that the Respondent has never previously used the Code as means of closing a
business for purposes other than non-payment of the tax and that no attention has ever
previously been paid to the product mix of any store in this jurisdiction. To the contrary,
the record shows that other businesses described their general retail stores with a similar
level of detail as Tokyo Valentino and with similar identification of their responsible
managers / corporate representatives. See, Exhibit P, Motion to Dismiss Grounds under 78-
45(c)(2) and Grounds under Section 78-45(c)(4) as they Violate Respondent’s Equal
Protection. The County has never previously attempted to revoke an OTC for alleged
misrepresentations on a license application.

                                       Page 82 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 83 of 88




license, as city code provision permitting license revocation under “any proper criterion or

standard” violated due process); Arras v. Herrin, 255 Ga. 11, 12 (1985) (“The ordinance in

question contained objective standards regarding the location of the business where the

license is to be exercised, and it is without dispute that Arras met these objective standards.

Instead of relying on these standards, the Board based its denial on the vague language of

section 11–102(7) which confers an ‘absolute discretion’ on the Board to make a ‘final’

determination as to whether the location is ‘proper’ and in the ‘best welfare’ and ‘best

interests’ of Camden County. These words contain no standard to control the discretion of

the Board and thereby deny due process.”).

       57.     Here, the substantive law created an occupation tax system for the sole

purpose of generating revenue for the County. That same law forbade the use of the OTC

system for regulatory purposes. When the Board could find no regulatory law which Tokyo

Valentino even arguably violated, it manufactured a violation of a tax law unconnected to

any regulatory scheme – a use specifically forbidden by the County’s own code.


       E.      THE DECISION OF THE CODE ENFORCEMENT BOARD WAS
               NOT SUPPORTED BY ANY EVIDENCE.

       58.     Judicial review of factual conclusions drawn by administrative agencies is

relatively narrow:

       Judicial review of an administrative decision requires the court to determine
       whether the findings of fact are supported by “any evidence” and to
       examine the soundness of the conclusions of law that are based upon
       the findings of fact. While the judiciary accepts the findings of fact if there
       is any evidence to support the findings…




                                        Page 83 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 84 of 88




Eagle W., LLC v. Georgia Dep’t of Transp., 312 Ga. App. 882, 884–85 (2011). This is not

a toothless standard because findings of fact necessarily impact the ultimate conclusions of

law. Courts are instructed to examine the reasonableness of that fit:

         “Judicial review of an administrative decision requires the court to
        determine that the findings of fact are supported by ‘any evidence’ and to
        examine the soundness of the conclusions of law that are based upon the
        findings of fact.” (citation omitted).

Cent. Georgia Elec. Membership Corp. v. Pub. Serv. Comm’n, 351 Ga. App. 69, 71 (2019).

        59.     Under Georgia law, a reviewing Court is obligated to reverse administrative

decisions where the findings of fact are applied in a legally erroneous manner:

        While the judiciary accepts the findings of fact if there is any evidence to
        support the findings, the court may reverse or modify the [agency] decision
        if substantial rights of the appellant have been prejudiced because the
        administrative ... decision [ ] ... [is]: (1) in violation of constitutional or
        statutory provisions; (2) in excess of the statutory authority of the agency;
        (3) made upon unlawful procedure; (4) affected by other error of law.

Pruitt Corp. v. Georgia Dep’t of Cmty. Health, 284 Ga. 158, 161 (2008).

        60.     As noted above, the Board purportedly revoked Tokyo Valentino’s OTC for

three reasons: (1) misrepresentations on its license application; (2) holding an invalid

license which did not correctly match the actual products sold in the store; and (3)

misrepresentations made to the public regarding the business. 7



7
   The second basis for revoking the license is really just a restatement of the other two
findings. In particular, there is no question that Tokyo Valentino operates a retail store, that
it applied for a license, that it paid for a license and that it was issued a license. Thus, it is
incorrect to state that Tokyo Valentino did not hold a license at all. It would also be
incorrect to state that the license was invalid; it did not become invalid until the Board
voted to revoke it. The most the County can say is that it thought it was issuing a license
for a clothing store and general retail store while the licensee actually operated a clothing,
general retail, adult Media, and sexual device store. That finding simply overlaps the first
                                         Page 84 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 85 of 88




       61.     One can quibble with the Board’s findings given that Petitioner’s actual

application shows that its representations were substantially true in all respects. However,

the law instructs courts not to reweigh those disputes through certiorari review.

Nevertheless, it is appropriate to examine the fit between the supposed findings and the

legal conclusions which are actually material to the Business Licensing Ordinance. There

is a serious mismatch between the two.

       62.     The County proved three things for which there is arguably some record

evidence: (1) Tokyo Valentino sells adult Media which was not specifically listed as a

principal product on the license application; (2) Tokyo Valentino sells sexually devices

which are not specifically listed as a principal product on the license application; and (3)

Tokyo Valentino’s principal officer claimed not to know exactly what would be sold there

when he must have known that the product line would include adult Media and sex toys.

The natural question for the Court to ask is “so what”? Those findings of fact, while

apparently significant to the Board, are immaterial when it comes to the Code the Board

was administering.

       63.     The County asserted that Tokyo Valentino lied to newspaper reporters

concerning the nature of its business. Importantly, however, there was no link between

those alleged misrepresentations and the decision to license and tax Tokyo Valentino as a

general retail store. The County did not even hear testimony from the newspaper reporters

who might have heard statements attributed to Tokyo Valentino’s principal, Michael



and second conclusions reached by the Board and adds nothing new.

                                      Page 85 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 86 of 88




Morrison. Instead, the County relied on evidence of new accounts which someone read

which reported what Mr. Morrison supposedly said. In addition to being immaterial, that

“evidence” was not admissible in the revocation proceeding because it was hearsay within

hearsay:

       “In this state even in the absence of objection, hearsay is without probative
       value to establish any fact.” (Citations and punctuation omitted.) Williams
       v. Piggly Wiggly Southern, 209 Ga.App. 490, 433 S.E.2d 676 (1993). We
       have held this to be the rule even in administrative hearings. Finch v.
       Caldwell, 155 Ga.App. 813, 815, 273 S.E.2d 216 (1980).

McGahee v. Yamaha Motor Mfg. Corp. of Am., 214 Ga. App. 473, 473 (1994); See, also,

Neal v. Augusta-Richmond Cty. Pers. Bd., 304 Ga. App. 115, 118 (2010) (Citing McGahee

for the same proposition).

       64.     A separate, constitutional ground exists for declaring that statements

allegedly made to newspapers cannot be used as a basis to deny, suspend or revoke a

business license. There is no allegation here that Tokyo Valentino’s statements to the press

had anything to do with the County’s licensing program or that the County relied on those

statements in determining the correct tax to assess against Tokyo Valentino. Rather, the

County simply contended that the statements made to the public via media outlets about

the nature of the business were misleading.

       65.     The First Amendment protects speech – evenly brazenly untrue speech –

when it is not directly associated with illegal activities. See, United States v. Alvarez, 567

U.S. 709, 132 S. Ct. 2537 (2012) (False claims that defendant won the Medal of Honor

could not be criminalized); Snyder v. Phelps, 562 U.S. 443, 131 S. Ct. 1207, (2011) (Signs

and chanting such as “God Hates Fags” to protest a military funeral could not be the basis

                                       Page 86 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 87 of 88




for a state law tort claim for emotional distress). The County cannot use its licensing

scheme as a backdoor way to punish or censor speech it cannot ban directly.

       66.     The record contains no evidence that any misrepresentation by act or

omission had any effect on the tax assessed against Tokyo Valentino – the only reason the

Code exists according to the Code itself. See, §78-31(a), Cobb County Code. Neither is

there any evidence that the tax actually assessed - $420.00 – was in error. Neither is there

any evidence that the County had any difficulty collecting that tax from Tokyo Valentino

because of some lie or false statement or misidentification of managers. In short, the record

facts show only that Tokyo Valentino was assessed and paid the correct tax for the business

as represented and as actually conducted. To put a fine edge on this point: the record is

devoid of all evidence that Tokyo Valentino did or failed to do anything required by the

actual language of the Code.



VII.   CONCLUSION

       67.     The Board used ad hoc procedures and erroneous legal standards to deprive

Tokyo Valentino of its business license in violation of its procedural and substantive rights.

The Business Licensing Code is intended to impose a tax for purposes of generating

revenue; it is not a regulatory tool and the Code specifically states that it may not be used

for that purpose. See, §78-31(a), Cobb County Code. The County neither claimed nor

proved that Petitioner did or said anything which resulted in the assessment of an incorrect

tax or that the collection of that tax was hampered by any misrepresentation to County

officials or to the public. Tokyo Valentino applied for and paid the tax appropriate for a

                                       Page 87 of 88
Case 1:20-mi-99999-UNA Document 3707 Filed 11/26/20 Page 88 of 88




general retail store. It was and remains a general retail store. It simply sells a line of

products which the County finds to be offensive. In fact, the County objects so strongly

that it was willing to misuse its tax laws in an effort to deprive Tokyo Valentino of the right

to conduct a lawful business. This Court should reject that illegal action by quashing the

decision of the Board of County Commissioners to revoke Tokyo Valentino’s occupation

tax certificate.

                                               Respectfully submitted,

                                               WIGGINS LAW GROUP, LLC

                                                 /s/ Cary S. Wiggins
                                               CARY S. WIGGINS, Esquire
                                               Ga. Bar No. 757657
                                               260 Peachtree St., NW, Suite 401
                                               Atlanta, Georgia 30303
                                               (404) 659-2880 (Fax) 659-3274
                                               cary@wigginslawgroup.com
                                               Attorney for Plaintiff / Petitioner




                                        Page 88 of 88
